EXHIBIT 10.1

 

CO-PROMOTION AGREEMENT

 

dated as of August 31, 2005

 

by and between

 

CEPHALON, INC.

 

and

 

McNEIL CONSUMER & SPECIALTY
PHARMACEUTICALS, a Division of
McNEIL-PPC, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

 

 

 

 

ARTICLE 2

RIGHTS AND OBLIGATIONS

 

 

 

 

2.1

Grant of Rights

 

 

 

 

2.2

McNeil Duties and Obligations

 

 

 

 

2.3

Cephalon Duties and Obligations

 

 

 

 

2.4

Ownership

 

 

 

 

ARTICLE 3

JOINT COMMERCIAL COMMITTEE

 

 

 

 

3.1

Members; Officers

 

 

 

 

3.2

Quorum; Voting; Decisions

 

 

 

 

3.3

Minutes

 

 

 

 

3.4

Expenses

 

 

 

 

3.5

Responsibilities

 

 

 

 

3.6

Meetings

 

 

 

 

3.7

Dispute Resolution

 

 

 

 

ARTICLE 4

CO-PROMOTION AND DETAILING

 

 

 

 

4.1

Marketing Activities and Expenses for the Product

 

 

 

 

4.2

McNeil Sales Representative Requirements

 

 

 

 

4.3

McNeil Sales Representatives

 

 

 

 

4.4

Cephalon Benefit Plans

 

 

 

 

4.5

McNeil Salaries and Wages

 

 

 

 

4.6

Cephalon Sales Meetings

 

 

 

 

4.7

Non-Compete and Non Solicitation

 

 

 

 

4.8

Reports and Audit Rights

 

 

 

 

ARTICLE 5

FINANCIAL PROVISIONS

 

 

 

 

5.1

Payments

 

 

 

 

5.2

Net Sales Reports

 

 

 

 

5.3

GAAP

 

 

 

 

5.4

Manner of Payments

 

 

 

 

5.5

Interest on Late Payments

 

 

 

 

5.6

Financial Records; Audits

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6

PROMOTIONAL MATERIALS

 

 

 

 

6.1

Ownership of Promotional Materials

 

 

 

 

6.2

Content, Quantity Compliance with Laws and Distribution of Promotional Materials

 

 

 

 

6.3 [a05-18061_1ex10d1.htm#a6_3_134958]

Payment for Promotional Materials [a05-18061_1ex10d1.htm#a6_3_134958]

 

 

 

 

6.4 [a05-18061_1ex10d1.htm#a6_4_134959]

Review of Promotional Materials in the Territory
[a05-18061_1ex10d1.htm#a6_4_134959]

 

 

 

 

6.5 [a05-18061_1ex10d1.htm#a6_5_135000]

Discontinued Use [a05-18061_1ex10d1.htm#a6_5_135000]

 

 

 

 

6.6 [a05-18061_1ex10d1.htm#a6_6_135001]

Use of McNeil Name [a05-18061_1ex10d1.htm#a6_6_135001]

 

 

 

 

ARTICLE 7 [a05-18061_1ex10d1.htm#Article7InformationConcerningTheP_135003]

INFORMATION CONCERNING THE PRODUCT
[a05-18061_1ex10d1.htm#Article7InformationConcerningTheP_135003]

 

 

 

 

7.1 [a05-18061_1ex10d1.htm#a7_1_135004]

Statements Consistent with Labeling [a05-18061_1ex10d1.htm#a7_1_135004]

 

 

 

 

7.2 [a05-18061_1ex10d1.htm#a7_2_135005]

Medical Inquiries [a05-18061_1ex10d1.htm#a7_2_135005]

 

 

 

 

7.3 [a05-18061_1ex10d1.htm#a7_3_135006]

Standard Operating Procedures [a05-18061_1ex10d1.htm#a7_3_135006]

 

 

 

 

7.4 [a05-18061_1ex10d1.htm#a7_4_135008]

Exchange of Drug Safety Information [a05-18061_1ex10d1.htm#a7_4_135008]

 

 

 

 

7.5 [a05-18061_1ex10d1.htm#a7_5_135012]

Recalls Or Other Corrective Action [a05-18061_1ex10d1.htm#a7_5_135012]

 

 

 

 

7.6 [a05-18061_1ex10d1.htm#a7_6_135012]

Events Affecting Integrity or Reputation [a05-18061_1ex10d1.htm#a7_6_135012]

 

 

 

 

ARTICLE 8 [a05-18061_1ex10d1.htm#Article8OrdersSupplyAndReturnsReg_135014]

ORDERS; SUPPLY AND RETURNS; REGULATORY
[a05-18061_1ex10d1.htm#Article8OrdersSupplyAndReturnsReg_135014]

 

 

 

 

8.1 [a05-18061_1ex10d1.htm#a8_1_135015]

Orders and Terms of Sale [a05-18061_1ex10d1.htm#a8_1_135015]

 

 

 

 

8.2 [a05-18061_1ex10d1.htm#a8_2_135015]

Misdirected Orders [a05-18061_1ex10d1.htm#a8_2_135015]

 

 

 

 

8.3 [a05-18061_1ex10d1.htm#a8_3_135016]

Product Returns [a05-18061_1ex10d1.htm#a8_3_135016]

 

 

 

 

8.4 [a05-18061_1ex10d1.htm#a8_4_135018]

Regulatory [a05-18061_1ex10d1.htm#a8_4_135018]

 

 

 

 

ARTICLE 9 [a05-18061_1ex10d1.htm#Article9ConfidentialInformation_135020]

CONFIDENTIAL INFORMATION
[a05-18061_1ex10d1.htm#Article9ConfidentialInformation_135020]

 

 

 

 

9.1 [a05-18061_1ex10d1.htm#a9_1_135022]

Confidential Information [a05-18061_1ex10d1.htm#a9_1_135022]

 

 

 

 

9.2 [a05-18061_1ex10d1.htm#a9_2_135023]

Permitted Disclosure and Use [a05-18061_1ex10d1.htm#a9_2_135023]

 

 

 

 

9.3 [a05-18061_1ex10d1.htm#a9_3_135024]

Public Announcements [a05-18061_1ex10d1.htm#a9_3_135024]

 

 

 

 

9.4 [a05-18061_1ex10d1.htm#a9_4_135025]

Confidentiality of this Agreement [a05-18061_1ex10d1.htm#a9_4_135025]

 

 

 

 

9.5 [a05-18061_1ex10d1.htm#a9_5_135029]

Survival [a05-18061_1ex10d1.htm#a9_5_135029]

 

 

 

 

ARTICLE 10 [a05-18061_1ex10d1.htm#Article10RepresentationsAndWarran_135028]

REPRESENTATIONS AND WARRANTIES; COVENANTS
[a05-18061_1ex10d1.htm#Article10RepresentationsAndWarran_135028]

 

 

 

 

10.1 [a05-18061_1ex10d1.htm#a10_1_135030]

Mutual Representations and Warranties [a05-18061_1ex10d1.htm#a10_1_135030]

 

 

 

 

10.2 [a05-18061_1ex10d1.htm#a10_2_135033]

Additional Cephalon Representations, Warranties and Covenants
[a05-18061_1ex10d1.htm#a10_2_135033]

 

 

 

 

10.3 [a05-18061_1ex10d1.htm#a10_3_135035]

Covenants [a05-18061_1ex10d1.htm#a10_3_135035]

 

 

 

 

ARTICLE 11 [a05-18061_1ex10d1.htm#Article11Indemnification_135040]

INDEMNIFICATION [a05-18061_1ex10d1.htm#Article11Indemnification_135040]

 

 

 

 

11.1 [a05-18061_1ex10d1.htm#a11_1_135042]

Indemnification by Cephalon [a05-18061_1ex10d1.htm#a11_1_135042]

 

 

 

 

11.2 [a05-18061_1ex10d1.htm#a11_2_135045]

Indemnification by McNeil [a05-18061_1ex10d1.htm#a11_2_135045]

 

 

ii

--------------------------------------------------------------------------------


 

11.3 [a05-18061_1ex10d1.htm#a11_3_135049]

Procedure for Indemnification [a05-18061_1ex10d1.htm#a11_3_135049]

 

 

 

 

11.4 [a05-18061_1ex10d1.htm#a11_4_135054]

Assumption of Defense [a05-18061_1ex10d1.htm#a11_4_135054]

 

 

 

 

11.5 [a05-18061_1ex10d1.htm#a11_5_135055]

Insurance [a05-18061_1ex10d1.htm#a11_5_135055]

 

 

 

 

11.6 [a05-18061_1ex10d1.htm#a11_6_135057]

Waivers [a05-18061_1ex10d1.htm#a11_6_135057]

 

 

 

 

ARTICLE 12 [a05-18061_1ex10d1.htm#Article12TermAndTermination_135057]

TERM AND TERMINATION [a05-18061_1ex10d1.htm#Article12TermAndTermination_135057]

 

 

 

 

12.1 [a05-18061_1ex10d1.htm#a12_1_135058]

Term [a05-18061_1ex10d1.htm#a12_1_135058]

 

 

 

 

12.2 [a05-18061_1ex10d1.htm#a12_2_135059]

Termination for Breach [a05-18061_1ex10d1.htm#a12_2_135059]

 

 

 

 

12.3 [a05-18061_1ex10d1.htm#a12_3_135101]

Termination for Bankruptcy [a05-18061_1ex10d1.htm#a12_3_135101]

 

 

 

 

12.4 [a05-18061_1ex10d1.htm#a12_4_135102]

McNeil Termination for Other Reason [a05-18061_1ex10d1.htm#a12_4_135102]

 

 

 

 

12.5 [a05-18061_1ex10d1.htm#a12_5_135103]

Effects of Expiration or Termination of this Agreement
[a05-18061_1ex10d1.htm#a12_5_135103]

 

 

 

 

ARTICLE 13 [a05-18061_1ex10d1.htm#Article13Miscellaneous_135107]

MISCELLANEOUS [a05-18061_1ex10d1.htm#Article13Miscellaneous_135107]

 

 

 

 

13.1 [a05-18061_1ex10d1.htm#a13_1_135108]

Relationship of the Parties [a05-18061_1ex10d1.htm#a13_1_135108]

 

 

 

 

13.2 [a05-18061_1ex10d1.htm#a13_2_135110]

Registration and Filing of this Agreement [a05-18061_1ex10d1.htm#a13_2_135110]

 

 

 

 

13.3 [a05-18061_1ex10d1.htm#a13_3_135111]

Force Majeure [a05-18061_1ex10d1.htm#a13_3_135111]

 

 

 

 

13.4 [a05-18061_1ex10d1.htm#a13_4_135113]

Governing Law [a05-18061_1ex10d1.htm#a13_4_135113]

 

 

 

 

13.5 [a05-18061_1ex10d1.htm#a13_5_135116]

Dispute Resolution; Arbitration [a05-18061_1ex10d1.htm#a13_5_135116]

 

 

 

 

13.6 [a05-18061_1ex10d1.htm#a13_6_135123]

Assignment [a05-18061_1ex10d1.htm#a13_6_135123]

 

 

 

 

13.7 [a05-18061_1ex10d1.htm#a13_7_135124]

Notices [a05-18061_1ex10d1.htm#a13_7_135124]

 

 

 

 

13.8 [a05-18061_1ex10d1.htm#a13_8_135128]

Severability [a05-18061_1ex10d1.htm#a13_8_135128]

 

 

 

 

13.9 [a05-18061_1ex10d1.htm#a13_9_135129]

Headings [a05-18061_1ex10d1.htm#a13_9_135129]

 

 

 

 

13.10 [a05-18061_1ex10d1.htm#a3_10_135130]

Waiver [a05-18061_1ex10d1.htm#a3_10_135130]

 

 

 

 

13.11 [a05-18061_1ex10d1.htm#a13_11_135133]

Entire Agreement [a05-18061_1ex10d1.htm#a13_11_135133]

 

 

 

 

13.12 [a05-18061_1ex10d1.htm#a13_12_135136]

No License [a05-18061_1ex10d1.htm#a13_12_135136]

 

 

 

 

13.13 [a05-18061_1ex10d1.htm#a13_13_135137]

Third Party Beneficiaries [a05-18061_1ex10d1.htm#a13_13_135137]

 

 

 

 

13.14 [a05-18061_1ex10d1.htm#a13_14_135138]

Counterparts [a05-18061_1ex10d1.htm#a13_14_135138]

 

 

iii

--------------------------------------------------------------------------------


 

CO-PROMOTION AGREEMENT

 

This CO-PROMOTION AGREEMENT (“Agreement”) dated as of August 31, 2005 (the
“Effective Date”), is made by and between McNEIL CONSUMER & SPECIALTY
PHARMACEUTICALS, a division of McNEIL-PPC, Inc., a New Jersey corporation having
its principal office at 7050 Camp Hill Road, Fort Washington, Pennsylvania 19034
(“McNeil”) and CEPHALON, INC., a Delaware corporation having its principal
office at 41 Moores Road, Frazer, Pennsylvania 19355 (“Cephalon”).  McNeil and
Cephalon may be referred to as a “Party” or together as the “Parties”.

 

RECITALS

 

WHEREAS, Cephalon is awaiting Marketing Authorization (as hereinafter defined)
to market and sell the Product (as hereinafter defined) in the Territory (as
hereinafter defined);

 

WHEREAS, McNeil is interested in Co-Promoting (as hereinafter defined) and
Detailing (as hereinafter defined) the Product in the Territory; and

 

WHEREAS, Cephalon desires to appoint McNeil as an independent party for the
purposes of exclusively (together with Cephalon) Co-Promoting and Detailing the
Product in the Territory and McNeil desires to be so appointed by Cephalon.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, covenants and agreements contained herein, McNeil and Cephalon,
intending to be legally bound, hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

For purposes of this Agreement, the following initially capitalized terms,
whether used in the singular or plural, shall have the following meanings:

 

1.1           “ADD”  means attention deficit disorder.

 

1.2           “ADHD” means attention deficit hyperactivity disorder.

 

1.3           “Adverse Drug Experience” means any of: an “adverse drug
experience,” a “life-threatening adverse drug experience,” a “serious adverse
drug experience,” or an “unexpected adverse drug experience,” as those terms are
defined at either 21 C.F.R. § 312.32 or 21 C.F.R. § 314.80.

 

1.4           “Affiliate” means, with respect to a Party, any Person, whether de
jure or de facto, which directly or indirectly controls, is controlled by, or is
under common control with such Person for so long as such control exists, where
“control” means the decision-making authority as to such Person and, further,
where such control shall be presumed to exist where a Person owns more than
fifty percent (50%) of the equity having the power to vote on or direct the
affairs of the entity.

 

--------------------------------------------------------------------------------


 

1.5           “Agreement Year” means the period commencing on the first day of
the first month following the First Commercial Sale and ending twelve (12)
consecutive calendar months later, and each successive twelve (12) consecutive
calendar months period; provided, however, that the first Agreement Year shall
include the period beginning on the date of the First Commercial Sale and prior
to the first day of the first Agreement Year if such first day does not occur on
the first day of a month.

 

1.6           “Annual Net Sales” means the Net Sales during a particular
Agreement Year.

 

1.7           “Anti-Kickback Statute” means the Medicare and Medicaid
Anti-Kickback Statute set forth at 42 U.S.C.
§1320a-7b(b).

 

1.8           “Applicable Commercial Practices Policies” means the portions as
identified by a Party of the Commercial Practices Policies of such Party
applicable to the marketing, sale, promotion and detailing of pharmaceutical
products, as amended or supplemented from time to time.  Copies of Cephalon’s
Applicable Commercial Practices Policies and McNeil’s Applicable Commercial
Practices Policies are attached to this Agreement as Schedule 1.8 and may be
updated in writing by one Party to the other Party from time to time.

 

1.9           “Base Sunset Commission Fees” shall have the meaning set forth in
Section 5.1.3.

 

1.10         “Calendar Quarter” means each of the three month periods ending
March 31, June 30, September 30 and December 31; provided, however, that the
first calendar quarter for the first Calendar Year shall extend from the date of
the First Commercial Sale to the end of the first complete calendar quarter
thereafter.

 

1.11         “Call” means (a) with respect to a McNeil Sales Representative, a
personal visit by a McNeil Sales Representative to a member of the Target
Audience during which such McNeil Sales Representative Details the Product, and
(b) with respect to a Cephalon Sales Representative, a personal visit by a
Cephalon Sales Representative to a physician with authority to prescribe a
pharmaceutical product or issue hospital orders for a pharmaceutical product in
the United States during which such Cephalon Sales Representative Details the
Product.

 

1.12         “Cephalon’s Medical Education Grants Committee” or “CMEGC” means
the committee formed by Cephalon to address issues related to medical education
grants or any successor committee thereto.

 

1.13         “Cephalon Sales Representative” means a field based sales
representative engaged or employed by Cephalon and deployed by Cephalon to
Co-Promote and Detail the Product.

 

1.14         “Claims” means all charges, complaints, actions, suits,
proceedings, hearings, investigations, claims and demands.

 

1.15         “Commission Fees” shall have the meaning set forth in
Section 5.1.1.

 

 

2

--------------------------------------------------------------------------------


 

1.16         “CONCERTA®” means the finished product of McNeil’s ADHD formulation
of methylphenidate HCl in all package sizes and dosage forms, including all
improvements, line extensions and formulations thereto.

 

1.17         “Confidential Information” means all secret, confidential or
proprietary information or data, whether provided in written, oral, graphic,
video, computer or other form, provided by one Party (the “Disclosing Party”) to
the other Party (the “Receiving Party”) pursuant to this Agreement or generated
pursuant to this Agreement, including but not limited to, information relating
to the Disclosing Party’s existing or proposed research, development efforts,
patent applications, business or products, the terms of this Agreement and any
other materials that have not been made available by the Disclosing Party to the
general public.  Notwithstanding the foregoing sentence, Confidential
Information shall not include any information or materials that:

 

1.17.1      were already known to the Receiving Party (other than under an
obligation of confidentiality), at the time of disclosure by the Disclosing
Party to the extent such Receiving Party has documentary evidence to that
effect;

 

1.17.2      were generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party;

 

1.17.3      became generally available to the public or otherwise part of the
public domain after its disclosure or development, as the case may be, and other
than through any act or omission of a Party in breach of such Party’s
confidentiality obligations under this Agreement;

 

1.17.4      were disclosed to a Party under an obligation of confidentiality
that has subsequently expired;

 

1.17.5      were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

 

1.17.6      were independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party and the Receiving Party has documentary evidence to that effect.

 

1.18         “Co-Promotion” means those promotional activities undertaken by a
pharmaceutical company’s sales force in concert with at least one other
pharmaceutical company’s sales force to implement the marketing and sales plans
with respect to a particular prescription pharmaceutical product under a single
trademark.  When used as a verb, “Co-Promote” shall mean to engage in such
activities.

 

1.19         “Continuing Product Employee” shall have the meaning set forth in
Section 10.3.5.

 

1.20         “Detail” or “Detailing” means, with respect to the Product, the
communication by a Sales Representative during a Call (a) involving face-to-face
contact, (b) describing in a fair

 

 

3

--------------------------------------------------------------------------------


 

and balanced manner, the FDA-approved indicated uses, and other relevant
characteristics of the Product, (c) using the Promotional Materials in an effort
to educate the prescriber concerning the Product and its FDA-approved indicated
uses and (d) made at the Target Audience member’s office.  For the avoidance of
doubt, discussions at conventions shall not constitute “Details” or “Detailing”.

 

1.21         “Designated Senior Officer” means the senior officer designated by
a Party to have final decision-making authority over certain disputes which,
unless otherwise notified, shall be the President or Chief Executive officer of
the Party; provided that the Designated Senior Officer of Cephalon shall not be
the Chair of the JCC.

 

1.22         “Detail Requirements” shall have the meaning set forth in
Section 2.2.

 

1.23         “Disputed Matters” shall have the meaning set forth in Section 3.7.

 

1.24         “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

 

1.25         “FD&C Act” means the United States Federal Food, Drug, and Cosmetic
Act, as amended, and the regulations promulgated thereunder from time to time.

 

1.26         “First Commercial Sale” means the first shipment of commercial
quantities of the Product sold to a Third Party by Cephalon or its sublicensees
in the Territory after receipt of Marketing Authorization for the Product in the
Territory.  Sales for test marketing, sampling and promotional uses, clinical
trial purposes or compassionate or similar uses shall not be considered to
constitute a First Commercial Sale.

 

1.27         “First Position Detail” means a Detail for the Product in the first
(or only) position.

 

1.28         “Governmental Authority” means any court, tribunal, arbitrator,
agency, legislative body, commission, official or other instrumentality of
(a) any government of any country, (b) a federal, state, province, county, city
or other political subdivision thereof or (c) any supranational body.

 

1.29         “Incentive Compensation” means the total sales performance
incentive compensation for a product or all products, as applicable, available
to be earned by a Sales Representative pursuant to the terms of the then current
incentive compensation plan for such Sales Representative.

 

1.30         “Joint Commercial Committee” or “JCC” shall have the meaning set
forth in Section 3.1.

 

1.31         “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the binding effect of law of any Governmental
Authority.

 

1.32         “Losses” means any and all damages, awards, deficiencies,
settlement amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses

 

 

4

--------------------------------------------------------------------------------


 

and expenses (including without limitation court costs, interest and reasonable
fees of attorneys, accountants and other experts) incurred by or awarded to
Third Parties and required to be paid to Third Parties with respect to a Claim
by reason of any judgment, order, decree, stipulation or injunction, or any
settlement entered into in accordance with the provisions of this Agreement,
together with all documented reasonable out-of-pocket costs and expenses
incurred in complying with any judgments, orders, decrees, stipulations and
injunctions that arise from or relate to a Claim of a Third Party (including,
without limitation, court costs, interest and reasonable fees of attorneys,
accountants and other experts).

 

1.33         “Lost CONCERTA® Market Exclusivity” shall occur if a drug product,
that contains the same active ingredient as CONCERTA® (inactive ingredients may
vary), is approved by the FDA in the Territory and designated by the FDA as “A/B
Rated,” or the bioequivalent of, CONCERTA® and obtains sales in the Territory
for sixty (60) days, which generic drug product sales are evidenced by
independent market data (where available), such as that published by IMS.

 

1.34         “Marketing Authorization” means, with respect to the Territory, the
regulatory authorization required to market and sell the Product in the
Territory as granted by the FDA.

 

1.35         “Marketing Budget” means the annual marketing budget for the
Product prepared by Cephalon and distributed by Cephalon to the JCC at least
thirty (30) days prior to the beginning of any Agreement Year.  A copy of the
Marketing Budget for the First Agreement Year is attached to this Agreement as
Schedule 1.35.

 

1.36         “McNeil ADHD Sales Force” means those McNeil sales representatives
whose primary responsibility is the detailing and selling of CONCERTA® on the
Effective Date.

 

1.37         “McNeil Medical Science Liaisons” means independent contractors of
McNeil who provide medical and scientific information to meet the needs of the
medical community.

 

1.38         “McNeil Sales Representative” means a field based sales
representative engaged or employed by McNeil to conduct, among other sales
responsibilities, Detailing and other promotional efforts with respect to
products of McNeil including CONCERTA® for so long as McNeil continues to Detail
CONCERTA®, and the Product.

 

1.39         “McNeil Termination Date” shall have the meaning set forth in
Section 10.3.3.

 

1.40         “Net Sales” means the aggregate amount invoiced on account of sales
of the Product by Cephalon or any of its Affiliates or their sublicensees to a
Third Party in the Territory (but not including sales between Cephalon and its
Affiliates where the Product is intended for resale) less the following relating
to such sales: (a) trade, quantity and cash discounts or rebates actually
allowed and taken, which are not already reflected in the amount invoiced;
(b) any adjustments or allowances on account of price adjustments, billing
errors, rejected goods, damaged goods and returns; (c) credits, volume rebates,
charge-back and prime vendor rebates, fees, reimbursements or similar payments
granted or given to wholesalers and other distributors, buying groups, health
care insurance carriers, pharmacy benefit management companies, health
maintenance organizations or other institutions or health care organizations,
which are not

 

 

5

--------------------------------------------------------------------------------


 

already reflected in the amount invoiced; (d) any tax, tariff, customs duty,
excise or other duty or other governmental charge (other than a tax on income)
levied on the sale, transportation or delivery of the Product and borne by the
seller thereof, itemized on the applicable invoice and remitted to the
applicable taxing authority; (e) payments or rebates paid in connection with
sales of the Product to any governmental or regulatory authority in respect of
any state or federal Medicare, Medicaid or similar programs, which are not
already reflected in the amount invoiced; and (f) any invoiced charge for
freight, insurance or other transportation costs charged to the customer.  For
purposes of this definition, the Product shall be considered “sold” when so
recorded in Cephalon’s financial statements audited in accordance with generally
accepted accounting principles, consistently applied.

 

1.41         “PDMA” means the Prescription Drug Marketing Act of 1987, as
amended, and the regulations promulgated thereunder from time to time.

 

1.42         “Person” means any natural person, corporation, general
partnership, limited partnership, joint venture, proprietorship or other
business organization.

 

1.43         “PhRMA Code” means the PhRMA Code on Interactions with Health Care
Professionals, as amended.

 

1.44         “Plans” means the strategic and tactical plans developed by
Cephalon related to the marketing, promotion, sampling and sale of the Product
in the Territory, which may be amended by Cephalon from time to time during the
Term.

 

1.45         “PRC” means the committee formed by Cephalon to review Promotional
Materials, which committee shall incorporate at least one representative of
McNeil as a member with respect to the review of Promotional Materials.

 

1.46         “Primary Detail Equivalents” or “PDEs” means a numerical amount
that scores the value of Details performed by Sales Representatives as follows: 
[**] for each First Position Detail and [**] for each Second Position Detail.

 

1.47         “Product” means the finished product of Cephalon’s ADHD formulation
of modafinil in all package sizes and dosage forms, including all improvements,
line extensions and new approved indications (including, without limitation,
ADD).

 

1.48         “Promotion” means those promotional activities undertaken by a
pharmaceutical company’s sales force to implement the marketing and sales plans
with respect to a particular prescription product under a single trademark. 
When used as a verb, “Promote” shall mean to engage in such activities.

 

1.49         “Promotional Materials” means all written, printed, video or
graphic advertising, promotional, training and communication materials (other
than Product labeling) for marketing, advertising, promotion and sale of the
Product for use in the Territory by (a) Sales Representatives or
(b) advertisements or direct mail pieces.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

1.50         “Sales Representative” means a McNeil Sales Representative or a
Cephalon Sales Representative.  Sales Representatives means McNeil Sales
Representatives and Cephalon Sales Representatives.

 

1.51         “Second Position Detail” means a Detail for the Product in the
second position.

 

1.52         “Target Audience” means for the Product the current prescribing
audience for CONCERTA®, including but not limited to the specialties set forth
on Schedule 1.52, with authority to prescribe a pharmaceutical product or issue
hospital orders for a pharmaceutical product in the United States.

 

1.53         “Term” means the period of time from the Effective Date through the
third anniversary of the First Commercial Sale, provided that the First
Commercial Sale occurs on or prior to [**], and provided further that if the
First Commercial Sale does not occur on or prior to [**], “Term” means the
period from the Effective Date through [**], unless terminated earlier pursuant
to the terms of this Agreement.

 

1.54         “Termination Date” shall have the meaning set forth in
Section 10.3.2.

 

1.55         “Territory” means the United States, its territories and
possessions.

 

1.56         “Third Party” means a Person who is not a Party or an Affiliate of
a Party.

 

1.57         “Upside Sunset Commission Fees” shall have the meaning set forth in
Section 5.1.4.

 

ARTICLE 2
RIGHTS AND OBLIGATIONS

 

2.1           Grant of Rights.  Subject to the terms of this Agreement, Cephalon
grants to McNeil, on an exclusive basis together with Cephalon, the
non-sublicensable right to Co-Promote and Detail the Product to the Target
Audience in the Territory during the Term.  For the avoidance of doubt, the
Parties acknowledge that, in addition to the Target Audience, Cephalon retains
the right to Co-Promote and Detail the Product to all other health care
professionals (including, without limitation, primary care physicians,
neurologists and psychiatrists) to whom the Product may be Detailed in
compliance with all applicable Laws. Cephalon shall not enter into any other
co-promotion or similar arrangement with a Third Party regarding the Detailing
of the Product in the Territory during the Term.

 

2.2           McNeil Duties and Obligations.

 

2.2.1        On and as of the First Commercial Sale and thereafter during the
Term, McNeil shall use its commercially reasonable efforts to Co-Promote and
Detail the Product within the Territory in accordance with the terms of this
Agreement, the Plans as directed by the Joint Commercial Committee, the PhRMA
Code, the Applicable Commercial Practices Policies and all applicable Laws,
including, without limitation, the FD&C Act, the Anti-Kickback Statute and the
PDMA.  McNeil shall cause the McNeil Sales Representatives to conduct the total
Details required (the “Detail Requirements”) to be performed by the McNeil Sales

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

Representatives during the Term as set forth on Schedule 2.2.1.  Notwithstanding
anything to the contrary contained in this Agreement, if the FDA or any Federal
health authority imposes or requires additional or modified restrictions or
safety measures in relation to the use of the Product or with respect to its
labeling, including, without limitation, warnings, contraindications or special
precautions, which would place the safety profile of the Product at a materially
competitive disadvantage when objectively compared with other products in the
ADHD market, then the Parties will promptly negotiate in good faith to determine
whether a reduction in, or elimination of, the Parties’ Detail Requirements and
the Parties’ other obligations under this Agreement is appropriate.

 

2.2.2        Except as otherwise agreed, McNeil shall be responsible for
providing its own management, equipment, automobiles, offices and fixtures,
working facilities, and such other facilities and services as may be required
for the McNeil Sales Representatives at its own expense.

 

2.2.3        McNeil shall not make any representation or statement, written or
otherwise, concerning prices, terms of delivery, terms of payment or conditions
of sale for the Product except and to the extent that the same is authorized by
Cephalon.  McNeil shall have no right or authority to make any price guarantees,
offer or agree to any discounts and/or accept any orders on Cephalon’s behalf.

 

2.2.4        McNeil shall be responsible for planning and conducting all
training for the McNeil Sales Representatives, subject to timely (i) receipt of
all training materials from Cephalon and (ii) training of McNeil’s trainers by
Cephalon.  Subject to the timely provision by Cephalon of applicable training
and accompanying training materials, McNeil shall be responsible for causing
each McNeil Sales Representative to attend and successfully complete a training
program with respect to the Promotional Materials regarding the Product provided
by Cephalon prior to such McNeil Sales Representative Co-Promoting and Detailing
the Product in the Territory.

 

2.2.5        McNeil shall cause at least [**] McNeil Medical Science Liaisons to
[**] with respect to the Product.  The McNeil Medical Science Liaisons shall
ensure the appropriate dissemination of information, scientific knowledge and
services in a timely and ethical manner.  A member of McNeil’s regulatory and/or
medical departments agrees to meet with one or more members of Cephalon’s
regulatory and/or medical departments on a quarterly basis to discuss the prior
and future activities by the McNeil Medical Science Liaisons related to the
Product during the Term.  Continuing medical education activities relating to
the Product shall be determined and conducted independently by the CMEGC in the
sole discretion of Cephalon.

 

2.2.6        Promptly after the First Commercial Sale and to the extent that it
is legally permitted to do so, McNeil shall use its commercially reasonable
efforts to provide Cephalon with an electronic file listing of physician
targets, including hospitals, physicians and other prescribers; number of Calls
and type of Details (listed by First Position Details and Second Position
Details) completed by prescriber on a weekly basis; and such other information
as Cephalon may reasonably request.  In addition, McNeil shall provide to
Cephalon within [**] an electronic file containing monthly call data including
number of Calls and types of Details at an individual prescriber level.  McNeil
shall provide to Cephalon, [**], reports of actual aggregate

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

Incentive Compensation received by the McNeil Sales Representatives with respect
to the Product in form and format agreed to by the Parties.

 

2.3           Cephalon Duties and Obligations.

 

2.3.1        Cephalon shall be responsible for timely conducting all training
for McNeil’s training managers who will provide the training required pursuant
to Section 2.2.4. Cephalon’s training managers shall attend all training
programs required pursuant to Section 2.2.4 solely to the extent that such
training programs relate to the Product; provided that Cephalon shall fund all
travel, lodging and other out-of-pocket costs associated with its training
managers attending such training programs.

 

2.3.2        Cephalon shall be responsible for planning and conducting all
training for the Cephalon Sales Representatives.  Cephalon shall be responsible
for causing each Cephalon Sales Representative to attend and successfully
complete a training program with respect to medical and technical information
regarding the Product prior to such Cephalon Sales Representative Co-Promoting
and Detailing the Product in the Territory.

 

2.3.3        On and as of the First Commercial Sale and thereafter during the
Term Cephalon will use commercially reasonable efforts to ensure that at least
[**] Cephalon Sales Representatives Co-Promote and Detail the Product within the
Territory in accordance with the terms of this Agreement, the Plans as directed
by the Joint Commercial Committee, the PhRMA Code, the Applicable Commercial
Practices Policies and all applicable Laws, including without limitation, the
FD&C Act, the Anti-Kickback Statute and the PDMA.  Cephalon shall cause the
Cephalon Sales Representative to conduct the Detail Requirements to be performed
by the Cephalon Sales Representatives during the Term as set forth on
Schedule 2.2.1.

 

2.3.4        Unless otherwise mutually agreed to by the Parties pursuant to
Section 3.5.9, Cephalon shall be responsible for initiating and funding all
advisory boards and speaker training programs, market research, clinical studies
and collaborative research trials, if any, with respect to the Product.

 

2.3.5        Cephalon shall use its commercially reasonable efforts to spend not
less than [**] percent ([**]%) of the total aggregate amounts set forth in the
Marketing Budget and agrees, in any event, not to spend less than $[**] in brand
marketing expenses in support of the Product during the First Agreement Year.

 

2.4           Ownership.  McNeil shall not represent to any Third Party that is
has any proprietary or property right or interest in the Product, except for
such rights granted to McNeil under this Agreement.

 

ARTICLE 3
JOINT COMMERCIAL COMMITTEE

 

3.1           Members; Officers.  Within ten (10) days after the Effective Date,
the Parties shall establish a commercialization committee (the “Joint Commercial
Committee” or “JCC”), and Cephalon and McNeil shall designate an equal number of
representatives, up to a maximum

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

total of [**] members on the JCC.  The Chair of the JCC shall be selected by
Cephalon from among Cephalon’s JCC members.  Each of Cephalon and McNeil may
replace any or all of its representatives on the JCC at any time upon written
notice to the other.  Such representatives shall include individuals who have
experience and expertise in pharmaceutical product marketing, sales and
regulatory matters.  At least [**] percent ([**]%) of the JCC members from each
of the Parties shall hold positions of reasonable seniority in their respective
organizations, as reasonably determined by the Party designating its own JCC
members.  A Party may designate a substitute to temporarily attend and perform
the functions of such Party’s designee at any meeting of the JCC.  Cephalon and
McNeil each may, upon prior written notice to the other Party, invite non-member
representatives of such Party to attend meetings of the JCC.  The Chair shall
prepare the agenda for each meeting of the JCC (which agenda shall be
distributed to the JCC members at least five (5) days, or such shorter period if
five (5) days is not practical as may be mutually agreed upon by the Parties
from time to time, prior to any scheduled meeting) and shall appoint a secretary
of the JCC for such meeting, who shall be a representative of McNeil.

 

3.2           Quorum; Voting; Decisions.  At each JCC meeting, the presence in
person of at least one (1) member designated by each of Cephalon and McNeil
shall constitute a quorum.  All decisions of the JCC shall be made by majority
vote; provided, that, any member designated by either Cephalon or McNeil shall
have the right to cast the votes of any of such Party’s member of the JCC who
are absent from the meeting.  Alternatively, the JCC may act by written consent
signed by all members designated by each of Cephalon and McNeil.  Whenever any
action by the JCC is called for hereunder during a time period in which the JCC
is not scheduled to meet, the Chair shall cause the JCC to take the action in
the requested time period by calling a special meeting or by circulating a
written consent.

 

3.3           Minutes.  The JCC shall keep minutes of its meetings that record,
in reasonable detail, all decisions and all actions recommended or taken. 
Drafts of the minutes shall be prepared and circulated to the members of the JCC
within a reasonable time after the meeting, and McNeil shall be responsible for
the preparation and circulation of draft minutes.  The draft minutes shall be
approved, disapproved and revised as necessary at the next JCC meeting.  Upon
approval, final minutes of each meeting shall be circulated to the members of
the JCC by the Chair.

 

3.4           Expenses.  Each Party shall bear all expenses of their respective
JCC representatives related to their participation on the JCC and attendance at
JCC meetings.

 

3.5           Responsibilities.  The JCC shall perform the following functions
with the objective of maximizing Net Sales and profitability of the Product,
subject to applicable Laws and the Applicable Commercial Practices Policies:

 

3.5.1        Discuss the manner in which McNeil Sales Representatives and
Cephalon Sales Representatives will Promote and Detail the Product in the ADHD
marketplace based on the available information and data regarding the safety and
efficacy of the Product;

 

3.5.2        Coordinate the Co-Promotion and Detailing activities related to the
Product of the Cephalon Sales Representatives and McNeil Sales Representatives
in the Territory;

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

3.5.3        Discuss the state of the markets for the Product in the Territory
and opportunities and issues concerning the Co-Promotion and Detailing of the
Product in the Territory;

 

3.5.4        Discuss marketing support for the Product;

 

3.5.5        Discuss the pricing of the Product in a manner whereby Cephalon
agrees to consider in good faith any McNeil suggestions with respect to such
matters, but Cephalon retains sole discretion with respect to all final pricing
decisions relating to the Product;

 

3.5.6        Discuss issues raised by Sales Representatives relating to
Co-Promotion and Detailing of the Product in the Territory;

 

3.5.7        Discuss incentive compensation programs for the Sales
Representatives;

 

3.5.8        Discuss the Plans and the Marketing Budget in a manner whereby
Cephalon agrees to consider in good faith any McNeil suggestions with respect to
such matters, but, subject to Sections 2.3.5, 3.7, 6.4 and 6.6, Cephalon retains
final decision-making authority with respect to the Plans and the Marketing
Budget;

 

3.5.9        Discuss [**]; and

 

3.5.10      Having such other responsibilities as may be mutually agreed upon by
the Parties from time to time; provided that the JCC shall not have
responsibility for (a) any aspect of the marketing, sale or promotion of
CONCERTA®, or (b) with respect to the Product, any interactions with customers
concerning rebating or discounting of any type or, subject to Section 3.5.5,
other terms or conditions of sale or the development or implementation of
strategies for the managed care market.

 

3.6           Meetings.  Unless otherwise agreed to by the Parties, the JCC
shall meet at least [**] during every Calendar Quarter, and more frequently as
Cephalon and McNeil mutually deem appropriate, on such dates, and at such places
and times, as such Parties shall agree; provided that the Parties shall endeavor
to have the first meeting of the JCC within thirty (30) days after the
establishment of the JCC.  Meetings of the JCC that are held in person shall
alternate between the United States offices of Cephalon and McNeil, or such
other nearby place as the Party hosting the meeting may reasonably designate. 
The first meeting of the JCC shall be held at Cephalon’s offices.  The members
of the JCC also may convene or be polled or consulted from time to time by means
of telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate.

 

3.7           Dispute Resolution.  The JCC members shall use reasonable efforts
to reach agreement on any and all matters.  In the event that, despite such
reasonable efforts, agreement on a particular matter cannot be reached by the
JCC within thirty (30) days after the JCC first meets to consider such matter
(each such matter, a “Disputed Matter”), then the Chair of the JCC shall refer
such Disputed Matter to the Designated Senior Officers of Cephalon and McNeil,
who shall promptly initiate discussions in good faith to resolve such Disputed
Matter.  If such Disputed Matter is not resolved by such Designated Senior
Officers within thirty (30) days of the

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

date that the matter was referred to such Designated Senior Officers, then the
Designated Senior Officer of Cephalon shall have the right to make the final
decision on any Disputed Matter relating directly to the Promotion and sale of
the Product, but such Designated Senior Officer shall only exercise such right
in good faith after full consideration of the positions of both Parties. 
Notwithstanding the foregoing, (a) neither Party shall have final
decision-making authority regarding the interpretation, or alleged breaches, of
this Agreement, including a determination as to whether McNeil or Cephalon has
fulfilled its obligations under this Agreement, (b) no decision or action
requiring the consent or approval of one Party or both Parties pursuant to the
terms of this Agreement shall be taken without the consent or approval of such
Party or Parties, (c) the dispute resolution procedure set forth in this
Section 3.7 shall not in any way limit either Party’s right to exercise any
right of termination it may have under this Agreement and (d) McNeil shall not
be required to implement any Plans or other marketing plans, or use any
materials or engage in any activity which, in any case, references CONCERTA® or
which McNeil reasonably believes to be in violation of any Laws or the
Applicable Commercial Practices Policies of McNeil.

 

ARTICLE 4
CO-PROMOTION AND DETAILING

 

4.1           Marketing Activities and Expenses for the Product.  Except for the
responsibilities set forth in Section 2.2, the Parties acknowledge and agree
that McNeil will have no other duties and obligations with respect to the
Product, and McNeil will not, without the prior written consent of Cephalon,
initiate any advisory boards, speaker training programs or any other programs as
part of its services herein where compensation is paid to a healthcare provider,
provide any grants, or conduct any market research, in each case, solely with
respect to the Product.

 

4.2           McNeil Sales Representative Requirements.

 

4.2.1        McNeil represents and warrants to Cephalon that during the Term,
McNeil will not knowingly hire or employ an Ineligible Person to Co-Promote and
Detail the Product as provided in this Agreement.  For the purposes of this
Section 4.2, an “Ineligible Person” means an individual who (x) is currently
excluded, debarred, suspended or otherwise ineligible to participate in a
federal health care program or in federal procurement or nonprocurement
programs, or (y) has been convicted of a criminal offense that falls within the
ambit of 42 U.S.C. §1320a-7(a), but has not yet been excluded, debarred,
suspended or otherwise declared ineligible.  If McNeil has actual notice that
one of the McNeil Sales Representatives has become or is likely to become an
Ineligible Person, McNeil will remove such person from any responsibility
associated with any Co-Promotion or Detailing of the Product in the Territory or
this Agreement.  Subject to applicable Laws, McNeil will promptly provide
Cephalon with any data required by Cephalon for the purposes of complying with
disclosure, reporting or compliance obligations under federal and state laws
relating to reporting obligations for Ineligible Persons.

 

4.2.2        McNeil will use commercially reasonable efforts to ensure that
during the Term (a) there are at least three hundred (300) McNeil Sales
Representatives, (b) each of the McNeil Sales Representatives shall have
received training and education of a quality substantially similar to

 

 

12

--------------------------------------------------------------------------------


 

that required and provided to the McNeil ADHD Sales Force and (c) the McNeil
Sales Representatives, as a whole, shall have on average at least [**] years
experience conducting sales responsibilities for ADHD products.

 

4.3           McNeil Sales Representatives.  For the avoidance of doubt, McNeil
Sales Representatives will not be, and will not be considered or deemed to be,
employees of Cephalon for any purpose.  Cephalon will not have any
responsibility for the hiring, termination, compensation, benefits or other
conditions of employment of the employees of McNeil for any reason.

 

4.4           Cephalon Benefit Plans.  Subject to Article 10, McNeil Sales
Representatives are not eligible to participate in any benefit programs offered
by Cephalon to its employees, or in any pension plans, profit sharing plans,
insurance plans or any other employee benefit plans offered from time to time by
Cephalon to its employees.  McNeil acknowledges and agrees that Cephalon does
not, and will not, maintain or procure any workers’ compensation or unemployment
compensation insurance for or on behalf of the McNeil’s employees, including,
without limitation, McNeil Sales Representatives.

 

4.5           McNeil Salaries and Wages.  Subject to Article 10, McNeil
acknowledges and agrees that it will be solely responsible for paying all
salaries, wages, benefits and other compensation which its employees, including
without limitation the McNeil Sales Representatives, may be entitled to receive
in connection with providing services under this Agreement.  The Parties
acknowledge and McNeil agrees that at all times during the Term, the percentage
of the Incentive Compensation available to be earned by McNeil Sales
Representatives with respect to the Product will be [**] of Incentive
Compensation available to be earned by McNeil Sales Representatives with respect
to [**].  The Parties acknowledge and agree that the percentage of Incentive
Compensation available to be earned by each McNeil Sales Representatives with
respect to the Product shall be at least [**] percent ([**]%) of the total
Incentive Compensation available to be earned by such McNeil Sales
Representatives.  The Parties also acknowledge and agree that the actual
percentage of Incentive Compensation earned in the aggregate by the McNeil Sales
Representatives with respect to the Product shall be at least [**] percent
([**]%) of the total Incentive Compensation earned by such McNeil Sales
Representatives.  In addition, at all times during the Term, Incentive
Compensation available to be earned by McNeil Sales Representatives as a
percentage of total compensation available to be earned by such McNeil Sales
Representatives shall not be less than an amount equal to [**] percent ([**]%);
provided, however, that Cephalon acknowledges and agrees that McNeil may at any
time in its sole discretion [**] to the extent arising out of [**] where such
[**] are applied proportionately to [**].

 

4.6           Cephalon Sales Meetings.  McNeil Sales Representatives will be
invited to attend and participate in all portions of Cephalon sales meetings
that pertain to the Product and shall be required to attend the launch sales
meeting prior to the First Commercial Sale, which meeting shall be no more than
[**] days in duration.  Costs and expenses of the sales meetings shall be borne
by Cephalon and costs and expenses of lodging and transportation attributable to
individual attendees of McNeil at such sales meetings shall be borne by McNeil.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

4.7           Non-Compete and Non Solicitation.

 

4.7.1        McNeil acknowledges and agrees that during the Term, it will not,
without the prior written consent of Cephalon, market, sell, offer for sale or
import in the Territory any pharmaceutical product that has been approved by the
FDA and is indicated in the treatment of ADHD, except for the Product and
CONCERTA®.

 

4.7.2        Cephalon acknowledges and agrees that during the Term, it will not,
without the prior written consent of McNeil, market, sell, offer for sale or
import in the Territory any pharmaceutical product that has been approved by the
FDA and is indicated in the treatment of ADHD, except for the Product.

 

4.7.3        During the Term, McNeil shall not, directly or indirectly, solicit
for employment any Cephalon Sales Representative or Cephalon representative on
the JCC, provided that a general solicitation of employment shall not constitute
a violation of this Section 4.7.3.

 

4.7.4        Except as otherwise permitted by Sections 10.3.3 and 10.3.4, during
the Term, Cephalon shall not directly or indirectly solicit for employment any
McNeil Sales Representative or McNeil representative on the JCC, provided that a
general solicitation of employment shall not constitute a violation of this
Section 4.7.4.

 

4.8           Reports and Audit Rights.

 

4.8.1        McNeil will use its commercially reasonable efforts to keep
accurate records in accordance with its customary practices of the number of
Calls and type of Details completed solely with respect to the Product and
aggregate Incentive Compensation received by the McNeil Sales Representatives
during the period for which such Incentive Compensation is paid.  McNeil shall
keep such records regarding such McNeil Sales Representatives during the Term
and for a period of one (1) year thereafter.

 

4.8.2        Upon the request of Cephalon upon ten (10) days’ prior notice
during normal business hours during the Term and for six (6) months thereafter,
McNeil will permit an independent third party selected and engaged by Cephalon
who undertakes appropriate confidentiality obligations to McNeil and reasonably
acceptable to McNeil to inspect, audit and examine only those McNeil records
setting out the number of Calls and type of Details completed by the McNeil
Sales Representatives and the aggregate Incentive Compensation paid to the
McNeil Sales Representatives; provided, however that such audit may not be
performed on behalf of Cephalon more than once per Agreement Year and that
Cephalon shall not be permitted to audit the same period of time more than
once.  Such third party shall be instructed not to reveal to Cephalon the
details of its review, except for (a) such information as is required to be
disclosed under this Agreement and (b) such information presented in a summary
fashion as is necessary to report such third party’s conclusions to Cephalon,
and all such information shall be deemed Confidential Information of McNeil. 
Any and all audits undertaken by Cephalon pursuant to this Section 4.8.2 will be
performed at the sole and exclusive expense of Cephalon.

 

4.8.3        Upon the request of McNeil upon ten (10) days’ prior notice during
normal business hours during the Term and for six (6) months thereafter,
Cephalon will permit an independent third party selected and engaged by McNeil
who undertakes appropriate

 

 

14

--------------------------------------------------------------------------------


 

confidentiality obligations to Cephalon and reasonably acceptable to Cephalon to
inspect, audit and examine only those Cephalon records setting out the number of
Calls and type of Details completed by the Cephalon Sales Representatives;
provided, however that such audit may not be performed on behalf of McNeil more
than once per Agreement Year and that McNeil shall not be permitted to audit the
same period of time more than once.  Such third party shall be instructed not to
reveal to McNeil the details of its review, except for (a) such information as
is required to be disclosed under this Agreement and (b) such information
presented in a summary fashion as is necessary to report such third party’s
conclusions to McNeil, and all such information shall be deemed Confidential
Information of Cephalon.  Any and all audits undertaken by McNeil pursuant to
this Section 4.8.3 will be performed at the sole and exclusive expense of
McNeil.

 

ARTICLE 5
FINANCIAL PROVISIONS

 

5.1           Payments.

 

5.1.1        As reimbursement for McNeil’s Detailing and Co-Promotional
activities pursuant to this Agreement, Cephalon shall pay to McNeil within
thirty (30) days after the end of each Calendar Quarter commencing with the
Calendar Quarter in which the First Commercial Sale occurs the following
commission fees (“Commission Fees”) calculated as a percentage of the Annual Net
Sales during the Term:

 

Annual Net Sales

 

Commission Fees

 

$

[**]

 

[**]

%

 

5.1.2        In addition to the Commission Fees, Cephalon shall pay to McNeil
the following one- time sales milestones within thirty (30) days after the
achievement of each such milestone if such milestones are reached during the
Term:

 

Milestone Event

 

Milestone Payment

 

$

[**]

 

$

[**]

 

 

5.1.3        Following the expiration of the Term, provided that the Annual Net
Sales during the last Calendar Year of the Term were at least $[**], Cephalon
shall pay to McNeil within thirty (30) days after the end of each Calendar
Quarter the following commission fees (the “Base Sunset Commission Fees”) based
upon the Annual Net Sales of the Product in the Territory during each of such
years:

 

Period

 

Base Sunset Commission Fees

 

[**]

 

[**]

%

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

5.1.4        If, following the expiration of the Term, provided that the Annual
Net Sales during the last Calendar Year of the Term were at least $[**], then in
lieu of any payment under Section 5.1.3 Cephalon shall pay to McNeil within
thirty (30) days after the end of each Calendar Quarter the following commission
fees (the “Upside Sunset Commission Fees”) based upon the Annual Net Sales of
the Product in the Territory during each of such years:

 

Period

 

Upside Sunset Commission Fees

 

[**]

 

[**]

%

 

5.1.5        If during the period that Cephalon is paying McNeil either Base
Sunset Commission Fees or the Upside Sunset Commission Fee, McNeil promotes,
markets or sells a product for ADHD other than CONCERTA®, then Cephalon’s
obligation to pay such fees shall immediately terminate.

 

5.2           Net Sales Reports.  Within thirty (30) days after the end of each
Calendar Quarter after the First Commercial Sale and each calendar quarter
during which Base Sunset Fees, Upside Sunset Fees or any other amounts may be
payable by Cephalon to McNeil, Cephalon shall submit to McNeil a written report
setting forth Net Sales in the Territory with respect to such Calendar Quarter
or calendar quarter, as the case may be (each a “Net Sales Report”). In
addition, Cephalon shall provide actual gross sales recorded in the Territory
from time to time, and, in any event at least on a monthly basis and in such
detail and format as Cephalon otherwise prepares.

 

5.3           GAAP.  All financial terms and standards defined or used in this
Agreement for sales or activities occurring in the Territory shall be governed
by and determined in accordance with United States generally accepted accounting
principles, consistently applied.

 

5.4           Manner of Payments.  All sums due to McNeil under this Agreement
shall be payable in United States Dollars by bank wire transfer in immediately
available funds to such bank account(s) as McNeil shall designate.  Cephalon
shall notify McNeil as to the date and amount of any such wire transfer to
McNeil at least two (2) business days prior to such transfer.

 

5.5           Interest on Late Payments.  If Cephalon shall fail to make a
timely payment pursuant to this Agreement, any such payment that is not paid on
or before the date such payment is due under this Agreement shall bear interest,
to the extent permitted by applicable Law, at [**], effective for the first date
on which payment was delinquent and calculated on the number of days such
payment is overdue or, if such rate is not regularly published, as published in
such source as the Parties agree.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

5.6           Financial Records; Audits.  Cephalon shall keep, and shall cause
its Affiliates and sublicensees to keep, such accurate and complete records of
Net Sales in the Territory as are necessary to determine the amounts due to
McNeil under this Agreement during the Term and the period during which Base
Sunset Fees, Upside Sunset Fees or any other amounts may be payable by Cephalon
to McNeil and for a period of one (1) year thereafter.  During normal business
hours and with not less than [**] advance written notice to Cephalon, such
records shall be made available for inspection, review and audit, at the request
and expense of McNeil, by an independent certified public accountant appointed
by McNeil and reasonably acceptable to Cephalon for the sole purpose of
verifying the accuracy of Cephalon’s accounting reports and payments made or to
be made pursuant to this Agreement; provided, however that such audits may not
be performed by McNeil more than once per Calendar Year and that McNeil shall
not be permitted to audit the same period of time more than once.  Such
accountants shall be instructed not to reveal to McNeil the details of its
review, except for (a) such information as is required to be disclosed under
this Agreement and (b) such information presented in a summary fashion as is
necessary to report the accountants’ conclusions to McNeil, and all such
information shall be deemed Confidential Information of Cephalon.  All costs and
expenses incurred in connection with performing any such audit shall be paid by
McNeil unless the audit discloses at least a [**] percent ([**]%) shortfall in
the amounts due to McNeil, in which case Cephalon will bear the full cost of the
audit for such Calendar Year.  McNeil will be entitled to recover any shortfall
in payments due to it as determined by such audit, plus interest thereon
calculated in accordance with Section 5.5.

 

ARTICLE 6
PROMOTIONAL MATERIALS

 

6.1           Ownership of Promotional Materials.  Cephalon will own all right,
title and interest in and to all Promotional Materials during and after the
Term, including, without limitation, any related copyrights and trademarks
related to the Product.  Subject to Section 6.6 and the approval of the JCC,
Promotional Materials used during the Term shall bear the names and logos of
both Cephalon and McNeil giving equal positioning to both names and logos. 
Notwithstanding anything in this Agreement to the contrary, if the Parties are
unable to agree on any matters related to the use of the Promotional Materials
and the Promotional Materials include the McNeil name or logo, then Cephalon
shall, during any period when a dispute or disagreement relating to the
Promotional Materials is ongoing, include only the Cephalon name and logo in the
Promotional Materials and both Cephalon and McNeil shall use such Promotional
Materials; provided that McNeil shall not be required to use such Promotional
Materials if such Promotional Materials reference CONCERTA® or McNeil reasonably
believes that such Promotional Materials violate any Law or conflict with
McNeil’s Applicable Commercial Practices Policies.

 

6.2           Content, Quantity Compliance with Laws and Distribution of
Promotional Materials.  The determination of the content of the Promotional
Materials related to the Product shall be the responsibility of Cephalon;
provided, however, that the Promotional Materials may not reference CONCERTA®. 
All Promotional Materials shall comply with all applicable Laws.  The quantity
and method of distribution of the Promotional Materials in the Territory for the
McNeil Sales Representatives shall be equivalent to that for the Cephalon Sales
Representatives.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

6.3           Payment for Promotional Materials.  Cephalon shall make available
to McNeil all Promotional Materials and McNeil will purchase such Promotional
Materials at Cephalon’s cost.  McNeil shall distribute such Promotional
Materials at McNeil’s cost.  McNeil will store and subsequently distribute such
Promotional Materials to the McNeil Sales Representatives, at its own cost,
which will, in no event exceed an amount equal to $[**] per Agreement Year. Each
Party will be responsible for managing the Promotional Materials usage and
inventory levels with respect to its own Sales Representatives.  Subject to
Section 6.6, all copyright, trademark and other intellectual property rights
included in the Promotional Materials will inure to the benefit of Cephalon and
will remain owned by and vested in Cephalon upon termination of this Agreement
for any reason. Each Party will ensure that its Sales Representatives and other
employees and contractors utilize and handle all Promotional Materials in
compliance with the terms and conditions of this Agreement.  Unless and until
Promotional Materials are approved by Cephalon for publication or other general
dissemination, McNeil shall maintain them as Confidential Information.

 

6.4           Review of Promotional Materials in the Territory.  Cephalon shall
provide to McNeil copies of all Promotional Materials in the Territory that
Cephalon desires to be used by either Party in connection with this Agreement or
Detailing activities related to the Product during the Term.  If the Promotional
Materials reference CONCERTA® or McNeil believes that the Promotional Materials
violate any Law or conflict with McNeil’s Applicable Commercial Practices
Policies, McNeil shall promptly refer such matter to the PRC.  McNeil may
appoint up to [**] representatives to attend meetings of the PRC relating to the
Product.  Cephalon agrees to provide to McNeil sufficient advance notice, which
shall be not less than five (5) business days’ notice of any PRC meeting and to
include with such notice the Promotional Materials being discussed at such PRC
meeting. While the PRC shall consider in good faith any suggestions from the
McNeil representative(s), subject to the last proviso hereof, any and all final
decisions of the PRC shall be decided in the sole discretion of Cephalon;
provided, however, that if such matter is not resolved by the PRC to McNeil’s
satisfaction within ten (10) business days after such referral, McNeil shall not
be required to use any such Promotional Materials if such Promotional Materials
reference CONCERTA® or McNeil reasonably believes that such Promotional
Materials violate any Law or conflict with McNeil’s Applicable Commercial
Practices Policies and such non-use by McNeil shall not itself give rise to a
breach of Section 12.2 by either Party under this Agreement.

 

6.5           Discontinued Use.  Promptly after the termination or expiration of
this Agreement, McNeil shall (a) immediately cease use of all Promotional
Materials relating to the Product and (b) use its commercially reasonable
efforts to return, or otherwise dispose of in accordance with instructions from
Cephalon, all Promotional Materials relating to the Product that remain in
McNeil’s or its Affiliates’ possession or control; provided however that McNeil
shall be entitled to retain one copy of such Promotional Materials in its legal
records.

 

6.6           Use of McNeil Name.  McNeil will own all right, title and interest
in and to the McNeil name and logo during and after the Term. McNeil hereby
agrees to permit Cephalon to use the McNeil name and logo in the Territory
during the Term solely on Promotional Materials that have been approved in
writing by McNeil.  McNeil shall review and notify Cephalon of McNeil’s approval
or reasons for non-approval of the use of the McNeil name and logo in such

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

Promotional Materials within five (5) days of receipt of such Promotional
Materials from Cephalon.  All rights not expressly granted in the McNeil name
and logo are reserved by McNeil and Cephalon acknowledges that nothing in this
Agreement shall give it any right, title or interest in the McNeil name and logo
other than the permission granted herein.

 

ARTICLE 7
INFORMATION CONCERNING THE PRODUCT

 

7.1           Statements Consistent with Labeling.  Neither Party shall make,
nor permit its Sales Representatives to make, any promotional statement,
representation or warranty, oral or written, concerning Products inconsistent
with, or contrary to, the approved Product labeling or Promotional Materials. 
Each Party shall ensure that its Sales Representatives Detail the Product in a
fair and balanced manner in the Territory and consistent with the requirements
of the FD&C Act, including, but not limited to, the regulations at 21 C.F.R.
§ 202 in the Territory.

 

7.2           Medical Inquiries.  Cephalon shall identify to McNeil the Person
or Persons to whom McNeil and its Affiliates shall refer all medical questions
or inquiries from members of the medical and paramedical professions and
consumers regarding the Product in the Territory that McNeil and its Affiliates
cannot readily answer by reference to the Product literature.  McNeil shall use
its commercially reasonable efforts to refer, and to cause its Affiliates to
refer, all such medical questions or inquiries to such identified Person or
Persons.

 

7.3           Standard Operating Procedures.  Prior to the McNeil Sales
Representatives being deployed to Co-Promote the Product, Cephalon shall provide
to McNeil for its review and approval, such approval not to be unreasonably
withheld or denied, a set of Cephalon’s standard operating procedures for
responding promptly to medical questions or inquiries and product complaints in
the Territory from members of the medical and paramedical professions and
consumers relating to the Product.  McNeil shall cause the McNeil Sales
Representatives to comply with any Cephalon standard operating procedures
regarding how to respond to medical questions or inquiries and Product
complaints in the Territory.  In addition, Cephalon shall train the McNeil Sales
Representatives on how to respond to such questions or inquiries sufficiently in
advance of receipt of such inquiries by the McNeil Sales Representatives and
such training shall be consistent with applicable Laws.

 

7.4           Exchange of Drug Safety Information.  Cephalon shall have the sole
responsibility for investigating and reporting to Governmental Authorities all
Adverse Drug Experiences for the Product in accordance with Law.  McNeil shall
have the responsibility for promptly forwarding to Cephalon, as reasonably
instructed by Cephalon, any and all reports received by McNeil of Adverse Drug
Experience of the Product, which reports shall be investigated by Cephalon. 
Cephalon shall ensure that, in the Co-Promotion and Detailing of the Product, it
will record, investigate, summarize, notify, report and review all Adverse Drug
Experiences in accordance with Law.  Each Party shall require that such
Affiliates (a) adhere to all requirements of applicable Laws which relate to the
reporting and investigation of Adverse Drug Experiences by such Party, and
(b) keep the Parties informed of such events, in each case with respect to the
Product.

 

 

19

--------------------------------------------------------------------------------


 

7.5           Recalls Or Other Corrective Action.  Cephalon shall promptly
notify McNeil of any material actions to be taken by Cephalon with respect to
any recall or market withdrawal or other corrective action related to the
Product in the Territory, which decision to recall, withdraw or take any other
corrective action relating to the Product in the Territory shall be made by
Cephalon in its sole discretion and at Cephalon’s sole cost and expense.

 

7.6           Events Affecting Integrity or Reputation.  During the Term, the
Parties shall notify each other immediately of any circumstances of which they
are aware and which could impair the integrity and reputation of the Product or
if a Party is threatened by the unlawful activity of any Third Party in relation
to the Product, which circumstances shall include, by way of illustration,
deliberate tampering with or contamination of the Product by any Third Party as
a means of extorting payment from the Parties or another Third Party.  In any
such circumstances, the Parties shall use commercially reasonable efforts to
limit any damage to the Parties and/or to the Product with the understanding
that the health and welfare of patients is of foremost importance.  The Parties
shall promptly call a meeting to discuss and resolve such circumstances.

 

ARTICLE 8
ORDERS; SUPPLY AND RETURNS; REGULATORY

 

8.1           Orders and Terms of Sale.  Cephalon shall have the sole right in
the Territory to (a) receive, accept and fill orders for the Product,
(b) control pricing, invoicing, order processing and collection of accounts
receivable for the sales of the Product and (c) record the sales of the Product
in its books of account.

 

8.2           Misdirected Orders.  If, for any reason, McNeil receives orders
for the Product, McNeil shall forward such orders to Cephalon (or if directed by
Cephalon to Cephalon’s wholesalers) as soon as practical.

 

8.3           Product Returns.  Except as provided below, if any quantities of
the Product are returned to McNeil, McNeil shall promptly notify Cephalon and
ship them to the facility and in a manner designated by Cephalon, with any
reasonable or authorized shipping or other documented direct cost to be paid by
Cephalon upon receipt of an invoice from McNeil, or at Cephalon’s request,
McNeil shall destroy the Product, the cost of such destruction to be borne by
Cephalon.  McNeil, at its option, may advise the customer who made the return
that the Product should have been returned to Cephalon, but shall take no other
steps in respect of any return without the consent of Cephalon, such consent not
to be unreasonably withheld, refused, conditioned or delayed.  In the event the
Product is returned as a result of McNeil’s breach of this Agreement, or
otherwise as a result of McNeil’s gross negligence, then any costs associated
with such destruction shall be the sole responsibility of McNeil.

 

8.4           Regulatory.

 

8.4.1        Approvals.  Cephalon shall have exclusive authority to obtain,
maintain and seek revisions of Marketing Authorization for the Product. 
Cephalon shall be solely responsible for communications with the FDA regarding
the Product, including but not limited to, reporting on Adverse Drug Experiences
and complaints, provided that McNeil may communicate with FDA with respect to
the Product where McNeil’s failure to so communicate

 

 

20

--------------------------------------------------------------------------------


 

would violate applicable Law and provided further that McNeil shall use
reasonable efforts to share in advance any such communications with Cephalon. 
It shall be the obligation of Cephalon to ensure that the incidence, severity
and/or nature of Adverse Drug Experiences are accurately reflected in the
package inserts for the Product to the extent required under, and in accordance
with, applicable Laws.

 

8.4.2        Provision of Reports to McNeil.  Cephalon shall provide McNeil with
copies of: (a) the periodic Adverse Drug Experience reports submitted to any
Governmental Authorities in the Territory regarding Product, within ten
(10) days of submission to any Governmental Authorities in the Territory; and
(b) all annual reports submitted by Cephalon to Governmental Authorities in the
Territory redacted to include information only regarding the Product.

 

8.4.3        Actions by Governmental Authorities.  Cephalon shall promptly
notify McNeil of any inspections, proposed regulatory actions, investigations or
requests, and any corrective actions initiated by Cephalon with any Governmental
Authorities in the Territory, in each case relating to the Product, and Cephalon
shall provide McNeil with copies of all relevant documentation relating to the
foregoing.

 

ARTICLE 9
CONFIDENTIAL INFORMATION

 

9.1           Confidential Information.  Each of Cephalon and McNeil shall keep
all Confidential Information received from the other Party with the same degree
of care it maintains the confidentiality of its own Confidential Information. 
Neither Party shall use such Confidential Information for any purpose other than
in performance of this Agreement or disclose the same to any other Person other
than to such of its agents who have a need to know such Confidential Information
to implement the terms of this Agreement or enforce its rights under this
Agreement.  A Receiving Party shall advise any agent who receives such
Confidential Information of the confidential nature thereof and of the
obligations contained in this Agreement relating thereto, and the Receiving
Party shall ensure that all such agents comply with such obligations as if they
had been a Party hereto.  Upon termination of this Agreement, the Receiving
Party shall use its commercially reasonable efforts to return or destroy, at the
Receiving Party’s option, all documents, tapes or other media containing
Confidential Information of the Disclosing Party that remain in the Receiving
Party’s or its agents’ possession, except that the Receiving Party may keep one
copy of the Confidential Information in the legal department files of the
Receiving Party, solely for archival purposes.  Such archival copy shall be
deemed to be the property of the Disclosing Party, and shall continue to be
subject to the provisions of this Article 9.  Notwithstanding anything to the
contrary in this Agreement, the Receiving Party shall have the right to disclose
any Confidential Information provided hereunder if, in the reasonable opinion of
the Receiving Party’s legal counsel, such disclosure is necessary to comply with
the terms of this Agreement, or the requirements of any Law.  Where possible,
the Receiving Party shall notify the Disclosing Party of the Receiving Party’s
intent to make such disclosure of Confidential Information pursuant to the
provision of the preceding sentence sufficiently prior to making such disclosure
so as to allow the Disclosing Party adequate time to take whatever action the
Disclosing Party may deem to be appropriate to protect the confidentiality of
the information.

 

 

21

--------------------------------------------------------------------------------


 

9.2           Permitted Disclosure and Use.  Notwithstanding Section 9.1, a
Party may disclose Confidential Information belonging to the other Party only to
the extent such disclosure is reasonably necessary to: (a) enforce the
provisions of this Agreement; or (b) comply with Laws.  If a Party deems it
necessary to disclose Confidential Information of the other Party pursuant to
this Section 9.2, such Party shall give reasonable advance notice of such
disclosure to the other Party to permit such other Party sufficient opportunity
to object to such disclosure or to take measures to ensure confidential
treatment of such information.

 

9.3           Public Announcements.  Except as may be expressly required by
applicable Laws, neither Party will make any public announcement of any
information regarding this Agreement or the Product under this Agreement without
the prior written approval of the other Party.  Once any written statement is
approved for disclosure by the Parties or information is otherwise made public
in accordance with the preceding sentence, either Party may make a subsequent
public disclosure of the contents of such statement solely to the extent such
disclosure is required by applicable Laws following advance written notice to
the other Party.

 

9.4           Confidentiality of this Agreement.  The terms of this Agreement
shall be Confidential Information of each Party and, as such, shall be subject
to the provisions of this Article 9.

 

9.5           Survival.  The obligations and prohibitions contained in this
Article 9 shall survive the expiration or termination of this Agreement for a
period of [**].

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES; COVENANTS

 

10.1         Mutual Representations and Warranties.  McNeil and Cephalon each
represents and warrants to the other as of the Effective Date that:

 

10.1.1      Such Party (a) is a company duly organized, validly existing, and in
good standing under the Laws of the jurisdiction of its incorporation; (b) is
duly qualified as a corporation and in good standing under the Laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, where the failure to be so qualified would
have a material adverse effect on its financial condition or its ability to
perform its obligations hereunder; (c) has the requisite corporate power and
authority and the legal right to conduct its business as now conducted and
hereafter contemplated to be conducted; (d) has or will obtain all necessary
licenses, permits, consents, or approvals from or by, and has made or will make
all necessary notices to, all Governmental Authorities having jurisdiction over
such Party, to the extent required for the ownership and operation of its
business, where the failure to obtain such licenses, permits, consents or
approvals, or to make such notices, would have a material adverse effect on its
financial condition or its ability to perform its obligations hereunder; and
(e) is in compliance with its charter documents;

 

10.1.2      The execution, delivery and performance of this Agreement by such
Party and all instruments and documents to be delivered by such Party hereunder
(a) are within the corporate power of such Party; (b) have been duly authorized
by all necessary or proper corporate action; (c) do not conflict with any
provision of the charter documents of such Party;

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

(d) will not, to the best of such Party’s knowledge, violate any law or
regulation or any order or decree of any court of governmental instrumentality;
and (e) will not violate or conflict with any terms of any indenture, mortgage,
deed of trust, lease, license, agreement, or other instrument to which such
Party is a party, or by which such Party or any of its property is bound, which
violation would have a material adverse effect on its financial condition or on
its ability to perform its obligations hereunder; and

 

10.1.3      This Agreement has been duly executed and delivered by such Party
and constitutes a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, except as such enforceability
may be limited by applicable insolvency and other Laws affecting creditors’
rights generally, or by the availability of equitable remedies.

 

10.2         Additional Cephalon Representations, Warranties and Covenants.

 

Cephalon represents, warrants and covenants to McNeil as follows:

 

10.2.1      that as of the Effective Date the manufacture, use, importation,
offer for sale or sale of the Product, and the creation, use and dissemination
of Promotional Materials as contemplated hereunder does not infringe, and will
not infringe, any Third Party intellectual property right in the Territory;

 

10.2.2      that with respect to all regulatory filings to obtain the Marketing
Authorization, the data and information in Cephalon’s submissions are and shall
be free from fraud or material falsity, that the Marketing Authorization has not
been and will not be obtained either through bribery or the payment of illegal
gratuities, that the data and information in Cephalon’s submissions (and
provided to McNeil in connection with its evaluation of the Product) are and
shall be accurate and reliable for purposes of supporting approval of the
submissions, and that the Marketing Authorization shall be obtained without
illegal or unethical behavior of any kind;

 

10.2.3      that Cephalon solely owns all right, title and interest in the
Product, the Cephalon patents and the Cephalon trademark with respect to the
Product and has not granted any right to a Third Party that is in conflict with
the rights granted hereunder;

 

10.2.4      that Cephalon has not received written notice from a Third Party
claiming that a patent owned by such Third Party would be infringed by the
manufacture, use, sale, offer for sale or import of the Product in the
Territory, and no Third Party has threatened in writing to make any such claim;

 

10.2.5      that regulatory filings seeking Marketing Authorization have been
accepted by the FDA;

 

10.2.6      that the Product labeling and the related Promotional Materials and
training materials provided to McNeil by Cephalon shall conform to the FDA
approved labeling for the Product and will comply with all applicable Laws; and

 

 

23

--------------------------------------------------------------------------------


 

10.2.7      that Cephalon shall manufacture the Product in accordance with the
provisions of the FD&C Act and the FDA’s Current Good Manufacturing Practices
and regulations promulgated thereunder, relating to the manufacture of
pharmaceutical products.

 

10.3         Covenants.

 

10.3.1      Each Party hereby covenants and agrees during the Term that it shall
carry out the Co-Promotion and Detailing of the Product and its other
obligations or activities hereunder in accordance with (a) the terms of this
Agreement and (b) all applicable Laws.

 

10.3.2      If Lost CONCERTA® Market Exclusivity occurs during the Term, then
the Parties shall meet immediately thereafter but in no event later than [**]
following Lost CONCERTA® Market Exclusivity, and one of the following
consequences shall apply: (a) within [**] after Lost CONCERTA® Market
Exclusivity, the Parties may mutually agree to terminate this Agreement on a
date that is at least [**] following the date of such mutual agreement (the
“Termination Date”), in which case the consequences set forth in Sections
10.3.4(a) and 10.3.5 shall apply or (b) if the Parties do not mutually agree to
so terminate this Agreement pursuant to Section 10.3.2(a), then unless and until
McNeil terminates this Agreement pursuant to Section 10.3.3, the Parties shall
continue this Agreement and [**] percent ([**]%) of the Details by the McNeil
Sales Representatives shall be First Position Details until the effective date
of the termination or expiration of this Agreement, provided that,
notwithstanding anything to the contrary set forth in Section 10.3.2(b), there
shall be no decrease in the number of total Details or total PDEs in the first
Agreement Year as set forth on Schedule 2.2.1.  If McNeil terminates this
Agreement pursuant to Section 10.3.3, then the consequences set forth in
Sections 10.3.4(b) and 10.3.5 shall apply.

 

10.3.3      If Lost CONCERTA® Market Exclusivity occurs during the Term and the
Parties do not terminate this Agreement pursuant to Section 10.3.2(a), then
McNeil may, at its option, at any time following Lost CONCERTA® Market
Exclusivity, terminate this Agreement in accordance with the provisions of this
Section 10.3.3.  Except as set forth in the next sentence, McNeil may only
terminate this Agreement pursuant to this Section 10.3.3 effective on or after a
date that is six (6) months following the First Commercial Sale by providing to
Cephalon at least ninety (90) days’ advance written notice of termination prior
to the effective date of termination, in which case the consequences set forth
in Sections 10.3.4(b) and 10.3.5 shall apply.  If Lost CONCERTA® Market
Exclusivity occurs prior to the First Commercial Sale, McNeil may terminate this
Agreement at its option by providing at least ninety (90) days’ advance written
notice of termination to Cephalon where such termination will become effective
on or after a date that is the later of (a) the four-month anniversary of Lost
CONCERTA® Market Exclusivity and (b) April 30, 2006; provided that if the First
Commercial Sale occurs before such effective date of termination, McNeil may
only terminate this Agreement pursuant to this Section 10.3.3 where such
termination will become effective on or after a date that is at least six
(6) months following the First Commercial Sale.  The applicable effective date
of termination of the Agreement under this Section 10.3.3 shall be referred to
as the “McNeil Termination Date.”

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

10.3.4

 

(a) If the Parties mutually agree to terminate this Agreement pursuant to
Section 10.3.2(a), then Cephalon shall within [**] of receipt of notice of
termination make offers of employment to all of the McNeil Sales
Representatives.  The term of any such offers shall be at least substantially
comparable to the then terms of employment of the McNeil Sales Representatives
as to job description, base salary and incentive compensation.  Such offers
shall include an agreement by Cephalon that if any McNeil Sales Representative
accepts employment with Cephalon, and Cephalon within [**] following such
acceptance, severs employment with such Sales Representative, Cephalon will pay
such Sales Representative severance that is at least equal to the severance
which such Sales Representatives would have been entitled to receive in the
event that McNeil had terminated such employment based on combined service with
McNeil and with Cephalon.  McNeil shall fully cooperate to assist Cephalon in
its efforts to hire the McNeil Sales Representatives. McNeil and McNeil’s
Affiliates will not offer positions of employment to any of the McNeil Sales
Representatives prior to the Termination Date. In addition, for a period of [**]
following the Termination Date, McNeil and McNeil’s Affiliates will not offer
positions of employment to any of the McNeil Sales Representatives who have
accepted positions of employment with Cephalon.  If Lost CONCERTA® Market
Exclusivity occurs after the First Commercial Sale of the Product, and at least
[**] percent ([**]%) of the McNeil Sales Representatives accept positions with
Cephalon within thirty (30) days following receipt of Cephalon’s offer of
employment, Cephalon shall pay to McNeil within sixty (60) days after the end of
each Calendar Quarter during the [**] following the Termination Date a [**]
percent ([**]%) commission fee calculated as a percentage of the Annual Net
Sales during such [**] year period.

 

(b)  If McNeil voluntarily terminates this Agreement pursuant to Section 10.3.3,
then Cephalon may, within [**] of receipt of notice of termination make offers
of employment to such McNeil Sales Representatives as it deems appropriate, in
its sole discretion.  The term of any such offers shall be at least
substantially comparable to the then terms of employment of the McNeil Sales
Representatives as to job description, base salary and incentive compensation. 
Such offers shall include an agreement by Cephalon that if any McNeil Sales
Representative accepts employment with Cephalon, and Cephalon within [**]
following such acceptance, severs employment with such Sales Representative,
Cephalon will pay such Sales Representative severance that is at least equal to
the severance which such Sales Representatives would have been entitled to
receive in the event that McNeil had terminated such employment based on
combined service with McNeil and with Cephalon.  McNeil shall fully cooperate to
assist Cephalon in its efforts to hire the McNeil Sales Representatives. McNeil
and McNeil’s Affiliates will not offer positions of employment to any of the
McNeil Sales Representatives prior to the McNeil Termination Date; provided that
in the event that Cephalon has notified any McNeil Sales Representative that
Cephalon will not be offering such McNeil Sales Representative an offer of
employment, McNeil and its Affiliates may thereafter offer positions of
employment to any such McNeil Sales Representative. In addition, for a period of
[**] following the McNeil Termination Date, McNeil and McNeil’s Affiliates will
not offer positions of employment to any of the McNeil Sales Representatives who
have accepted positions of employment with Cephalon.

 

10.3.5      Each McNeil Sales Representative who accepts an employment offer
with Cephalon (each a “Continuing Product Employee”) shall be covered under the
employee benefit

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

plans of Cephalon available to other employees of Cephalon who are employed in
similar categories of employment.  Cephalon shall offer each McNeil Sales
Representative the opportunity, as of the Termination Date or the McNeil
Termination Date, as the case may be, to participate in all of Cephalon’s
employee benefit plans for which each such person would be eligible under the
guidelines for such plans.  Within the 30 day period after the date of this
Agreement, Cephalon shall provide to McNeil summaries of the material terms and
conditions of and guidelines for employee benefit plans (including, but not
limited to, medical and dental insurance plans, life insurance plan, 401(k)
savings plan, short-term and long-term disability plans, vacation plan and
severance or termination plan).  For vesting and eligibility purposes under all
of Cephalon’s employee benefit plans, all Continuing Product Employees shall be
given full credit for all service with McNeil, McNeil’s Affiliates or McNeil’s
former Affiliates.  In addition to such recognition of all such prior service
for purposes of vesting and eligibility, all Continuing Product Employees shall
be given credit for such prior service for purposes of (i) accrual of severance
benefits and (ii) accrual of vacation benefits.  Schedule 10.3.5 hereto lists
all periods of service of each McNeil Sales Representative with McNeil, McNeil’s
Affiliates or McNeil’s former Affiliates, and Cephalon shall be entitled to rely
on such Schedule 10.3.5 for the purposes of determining periods of prior service
under this Section.  Cephalon agrees that in complying with the benefit
requirements set forth in this Article 10, no pre-existing medical condition of
any Continuing Product Employee or his or her eligible dependents shall cause
Cephalon to deny, delay or otherwise alter coverage under Cephalon benefit plans
to any such person.  At the commencement of employment with Cephalon, each
Continuing Product Employee shall be entitled to vacation in accordance with the
current Cephalon vacation policy.  The Continuing Product Employee shall be
given credit for years of service at McNeil, McNeil’s Affiliates or McNeil’s
former Affiliates in determining the amount of vacation he/she is entitled to
under the current Cephalon vacation policy.  McNeil agrees to pay each
Continuing Product Employee for all accrued and unused vacation through the
Termination Date or the McNeil Termination Date, as the case may be, and each
Continuing Product Employee shall have the right to take such vacation with
Cephalon, without pay.

 

ARTICLE 11
INDEMNIFICATION

 

11.1         Indemnification by Cephalon.  Cephalon shall defend, indemnify and
hold harmless McNeil and its Affiliates and each of their officers, directors,
shareholders, employees, successors and assigns from and against all Claims of
Third Parties, and all associated Losses, to the extent arising out of
(a) Cephalon’s gross negligence or willful misconduct in performing any of its
obligations under this Agreement, (b) a breach of, or inaccuracy in, any of the
representations, warranties, covenants or agreements made by Cephalon under this
Agreement, or (c) the distribution, manufacture, importation, promotion,
marketing, use or sale of the Product, including without limitation, Claims
involving any actual or alleged infringement of any intellectual property rights
or misappropriation of any trade secrets of any Third Party and product
liability Claims; provided, however, that in all cases referred to in this
Section 11.1, Cephalon shall not be liable to indemnify McNeil for any Losses of
McNeil to the extent that such Losses of McNeil were caused by (x) the gross
negligence or willful misconduct of McNeil or (y) any breach by McNeil of its
representations, warranties, covenants or agreements hereunder.

 

 

26

--------------------------------------------------------------------------------


 

11.2         Indemnification by McNeil.  McNeil shall defend, indemnify and hold
harmless Cephalon and its Affiliates and each of their officers, directors,
shareholders, employees, successors and assigns from and against all Claims of
Third Parties, and all associated Losses, to the extent arising out of
(a) McNeil’s gross negligence or willful misconduct in performing any of its
obligations under this Agreement, or (b) a breach of, or inaccuracy in, any of
the representations, warranties, covenants or agreements made by McNeil under
this Agreement; provided, however, that in all cases referred to in this
Section 11.2, McNeil shall not be liable to indemnify Cephalon for any Losses of
Cephalon to the extent that such Losses of Cephalon were caused by (x) the gross
negligence or willful misconduct of Cephalon or (y) any breach by Cephalon of
its representations, warranties, covenants or agreements hereunder.

 

11.3         Procedure for Indemnification.

 

11.3.1      Notice.  Each Party will promptly notify the other Party in writing
if it receives a Claim by any Third Party (a “Third Party Claim”) for which
indemnification may be sought by that Party and will give such information with
respect thereto as the other Party shall reasonably request.  If any proceeding
(including any governmental investigation) is instituted involving any Party for
which such Party may seek an indemnity under Section 11.1 or 11.2, as the case
may be (the “Indemnified Party”), the Indemnified Party shall promptly notify
the other Party (the “Indemnifying Party”) in writing and, to the extent
consistent with Applicable Laws, the Indemnifying Party and Indemnified Party
shall meet to discuss how to respond to any Third Party Claims that are the
subject matter of such proceeding.

 

11.3.2      Defense of Claim.  The Indemnifying Party may, to the extent
permitted by applicable Law, elect to control the defense of a Third Party
Claim; provided that (i) the Indemnifying Party gives notice to the Indemnified
Party of its intention to do so within thirty (30) days after the receipt of the
written notice from the Indemnified Party of the indemnifiable Third Party
Claim, (ii) the Indemnifying Party expressly agrees the Indemnifying Party shall
be responsible for satisfying and discharging any award made to the Third Party
as a result of such proceedings or settlement amount agreed with the Third Party
in respect of the Third Party Claim, (iii) the Indemnifying Party can
demonstrate that it has adequate insurance or other financial means to satisfy
the Third Party Claim and (iv) only monetary damages, and not, injunctive
relief, are sought by such Third Party Claim (collectively, the “Litigation
Condition”).  Subject to compliance with the Litigation Condition, the
Indemnifying Party shall retain counsel reasonably acceptable to the Indemnified
Party (such acceptance not to be unreasonably withheld, refused, conditioned or
delayed) to represent the Indemnified Party and shall pay the fees and expenses
of such counsel related to such proceeding.  In any such proceeding, the
Indemnified Party shall have the right to retain its own counsel, but, to the
extent the Litigation Condition is satisfied, the fees and expenses of such
counsel shall be at the expense of the Indemnified Party, and otherwise such
fees and expenses shall be at the expense of the Indemnifying Party.  The
Indemnified Party shall, if requested by the Indemnifying Party, cooperate in
all reasonable respects in the defense of such claim that is being managed
and/or controlled by the Indemnifying Party.  The Indemnifying Party shall not,
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, refused, conditioned or delayed), effect any settlement
of any pending or threatened proceeding in which the Indemnified Party is, or
based on the same set of facts could have been, a party and

 

 

27

--------------------------------------------------------------------------------


 

indemnity could have been sought hereunder by the Indemnified Party, unless such
settlement includes an unconditional release of the Indemnified Party from all
liability on claims that are the subject matter of such proceeding and does not
include any injunctive relief against the Indemnified Party.  If the Litigation
Condition is not met, then neither Party shall have the right to control the
defense of such Third Party Claim and the Parties shall reasonably cooperate in
and be consulted on the material aspects of such defense at the Indemnifying
Party’s expense.

 

11.4         Assumption of Defense.  An Indemnified Party shall be entitled to
assume the defense of any Third Party Claim with respect to the Indemnified
Party, upon written notice to the Indemnifying Party pursuant to this
Section 11.4, in which case the Indemnifying Party shall be relieved of
liability under Section 11.1 or 11.2, as applicable, solely for such Third Party
Claim and related Losses.

 

11.5         Insurance.

 

11.5.1      During the Term and for a period of [**] after the termination or
expiration of this Agreement, Cephalon shall obtain and/or maintain at its sole
cost and expense, liability insurance (including product liability insurance,
workers compensation, general liability, automobile liability, and advertising
liability insurance), which may be through self-insured arrangements, in amounts
which are reasonable and customary in the U.S. pharmaceutical industry for
companies of comparable size and activities at the respective place of business
of Cephalon.  Such liability insurance or self-insured arrangements shall insure
against bodily injury, physical injury or property damage arising out of the
manufacture, sale, storage, promotion, distribution, or marketing of the
Product.  Cephalon shall provide written proof of the existence of such
insurance to McNeil upon request.

 

11.5.2      During the Term, McNeil will obtain and maintain workers
compensation, general liability, automobile liability, and advertising liability
insurance (including any self-insured arrangements) in amounts which are
reasonable and customary in the U.S. pharmaceutical industry for companies of
comparable size and activities at the respective place of business of McNeil.

 

11.6         Waivers.  EACH PARTY HERETO WAIVES ANY CLAIM TO PUNITIVE, EXEMPLARY
OR MULTIPLIED DAMAGES FROM THE OTHER PARTY. EACH PARTY HERETO WAIVES ANY CLAIM
OF CONSEQUENTIAL DAMAGES FROM THE OTHER PARTY.  THE FOREGOING SENTENCE SHALL NOT
LIMIT THE OBLIGATIONS OF EITHER PARTY TO INDEMNIFY THE OTHER PARTY FROM AND
AGAINST THIRD PARTY CLAIMS UNDER THIS ARTICLE 11.

 

ARTICLE 12
TERM AND TERMINATION

 

12.1         Term.  Unless otherwise mutually agreed to by the Parties, this
Agreement shall commence on the Effective Date and shall continue for the Term,
unless terminated sooner as permitted hereunder.  The Term may be extended for
additional one (1) year periods upon mutual written agreement of the Parties.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

12.2         Termination for Breach.  Either Party may, without prejudice to any
other remedies available to it at law or in equity, terminate this Agreement in
the event that the other Party (as used in this subsection, the “Breaching
Party”) shall have breached or defaulted in the performance of any of its
material obligations.  The Breaching Party shall, if such breach can be cured,
have sixty (60) days after written notice thereof was provided to the Breaching
Party by the non-breaching Party to remedy such default (or, if such default
cannot be cured within such 60-day period, the Breaching Party must commence and
diligently continue actions to cure such default during such 60-day period). 
Any such termination shall become effective at the end of such 60-day period
unless the Breaching Party has cured any such breach or default prior to the
expiration of such 60-day period (or, if such default is capable of being cured
but cannot be cured within such 60-day period, the Breaching Party has commenced
and diligently continued actions to cure such default provided always that, in
such instance, such cure must have occurred within one hundred twenty (120) days
after written notice thereof was provided to the Breaching Party by the
non-breaching Party to remedy such default). Notwithstanding the foregoing,
breaches related to the failure to timely pay amounts due hereunder, must be
cured by the Breaching Party within ten (10) days after written notice thereof
was provided to the Breaching Party by the non-breaching Party to remedy such
default, and if such default is not timely remedied, the Breaching Party may at
any time thereafter while such default remains, at its election, terminate this
Agreement.

 

12.3         Termination for Bankruptcy.  Either Party shall have the right to
terminate this Agreement effective upon written notice to the other Party in the
event the non-notifying party becomes insolvent or makes an assignment for the
benefit of creditors, or in the event bankruptcy or insolvency proceedings are
instituted against the non-notifying party or on the non-notifying party’s
behalf.

 

12.4         McNeil Termination for Other Reason.  McNeil shall have the right
to terminate this Agreement upon written notice to Cephalon in the event that
the FDA determines that the Product is unreasonably unsafe, dangerous, or
ineffective or the Product is withdrawn from the market in the Territory.

 

12.5         Effects of Expiration or Termination of this Agreement.  Upon the
expiration or termination of this Agreement, the following shall occur:

 

12.5.1      Return of Materials.  McNeil shall promptly transfer to Cephalon, at
Cephalon’s cost, copies of all data, reports, records and materials for the
Territory in its possession or control that relate to the Product and return to
Cephalon, or destroy at Cephalon’s request, all relevant records and materials
in McNeil’s possession or control containing Confidential Information of
Cephalon (provided that McNeil may keep one copy of such Confidential
Information of Cephalon for archival purposes only).

 

12.5.2      Return of McNeil Confidential Information.  Cephalon shall promptly
return to McNeil, at McNeil’s cost, or destroy at McNeil’s request all relevant
records and materials in Cephalon’s possession or control containing
Confidential Information of McNeil (provided that Cephalon may keep one copy of
such Confidential Information of McNeil for archival purposes only).

 

 

29

--------------------------------------------------------------------------------


 

12.5.3      Termination of Rights.  All rights granted by Cephalon to McNeil
with respect to the Product under this Agreement shall be terminated.

 

12.5.4      Accrued Rights; Surviving Obligations.  Termination, relinquishment
or expiration of this Agreement for any reason shall be without prejudice to any
rights that shall have accrued to the benefit of any Party prior to such
termination, relinquishment or expiration.  Such termination, relinquishment or
expiration shall not relieve any Party from obligations which are expressly or
by implication intended to survive termination, relinquishment or expiration of
this Agreement and shall not affect or prejudice any provision of this Agreement
which is expressly or by implication provided to come into effect on, or
continue in effect after, such termination, relinquishment or expiration.

 

ARTICLE 13
MISCELLANEOUS

 

13.1         Relationship of the Parties.  Each Party shall bear its own costs
incurred in the performance of its obligations hereunder without charge or
expense to the other except as expressly provided in this Agreement.  Subject to
Article 10, neither Party shall have any responsibility for the hiring,
termination or compensation of the other Party’s employees or for any employee
benefits of such employee.  No employee or representative of a Party shall have
any authority to bind or obligate the other Party to this Agreement for any sum
or in any manner whatsoever, or to create or impose any contractual or other
liability on the other Party without said Party’s approval.  For all purposes,
and notwithstanding any other provision of this Agreement to the contrary,
McNeil’s legal relationship under this Agreement to Cephalon shall be that of
independent contractor.  This Agreement is not a partnership agreement and
nothing in this Agreement shall be construed to establish a relationship of
co-partners or joint venturers between the Parties.

 

13.2         Registration and Filing of this Agreement.  To the extent, if any,
that either Party concludes in good faith that it or the other Party is required
to file or register this Agreement or a notification thereof with any
Governmental Authority, including without limitation the U.S. Securities and
Exchange Commission, in accordance with Law, such Party shall inform the other
Party thereof.  Should both Parties jointly agree that either Party is required
to submit or obtain any such filing, registration or notification, the Parties
shall reasonably cooperate with one another, and all out-of-pocket expenses
incurred by the Parties in connection with such filing, registration or
notification shall be borne by the Party making such filing, registration or
notification.  In such filing, registration or notification, the Parties shall
request confidential treatment of sensitive provisions of this Agreement, to the
extent permitted by Law.  The Parties shall promptly inform each other as to the
activities or inquiries of any such Governmental Authority relating to this
Agreement, and shall reasonably cooperate to respond to any request for further
information therefrom on a timely basis.

 

13.3         Force Majeure.  The occurrence of an event which materially
interferes with the ability of a Party to perform its obligations or duties
hereunder (other than the obligation to pay money to the other Party hereunder)
which is not within the reasonable control of the Party affected or any of its
Affiliates, not due to malfeasance by such Party or its Affiliates, and which
could not with the exercise of due diligence have been avoided (each, a “Force
Majeure Event”),

 

 

30

--------------------------------------------------------------------------------


 

including, but not limited to, an injunction, order or action by a Governmental
Authority, fire, accident, labor difficulty, strike, riot, civil commotion, act
of God, inability to obtain raw materials, delay or errors by shipping companies
or change in law, shall not excuse such Party from the performance of its
obligations or duties under this Agreement, but shall merely suspend such
performance during the continuation of the Force Majeure Event.  The Party
prevented from performing its obligations or duties because of a Force Majeure
Event shall promptly notify the other Party of the occurrence and particulars of
such Force Majeure Event and shall provide the other Party, from time to time,
with its best estimate of the duration of such Force Majeure Event and with
notice of the termination thereof.  The Party so affected shall use its
commercially reasonable efforts to avoid or remove such causes of nonperformance
as soon as is reasonably practicable.  Upon termination of the Force Majeure
Event, the performance of any suspended obligation or duty shall promptly
recommence.  The Party subject to the Force Majeure Event shall not be liable to
the other Party for any direct, indirect, consequential, incidental, special,
punitive, exemplary or other damages arising out of or relating to the
suspension or termination of any of its obligations or duties under this
Agreement by reason of the occurrence of a Force Majeure Event, provided such
Party complies in all material respects with its obligations under this
Section 13.3.

 

13.4         Governing Law.  This Agreement shall be construed, and the
respective rights of the Parties determined, according to the substantive law of
the State of Delaware notwithstanding the provisions governing conflict of laws
under such Delaware law to the contrary.

 

13.5         Dispute Resolution; Arbitration.

 

13.5.1      Any dispute, claim or controversy arising from or related in any way
to this Agreement or the interpretation, application, breach, termination or
validity thereof, including any claim of inducement of this Agreement by fraud
or otherwise, other than Disputed Matters relating directly to the Promotion and
sale of the Product which shall be resolved in accordance with Section 3.7, will
be submitted for resolution to arbitration pursuant to the rules then pertaining
of the International Institute for Conflict Prevention and Resolution for
Non-Administered Arbitration (available at http://www.cpradr.org), or successor
(“CPR”), except where those rules conflict with these provisions, in which case
these provisions control.  The arbitration will be held in Philadelphia,
Pennsylvania.

 

13.5.2      The panel shall consist of three arbitrators chosen from the CPR
Panels of Distinguished Neutrals (or, by agreement, from another provider of
arbitrators) each of whom is a lawyer with at least fifteen (15) years
experience with a law firm or corporate law department of over twenty-five (25)
lawyers or who was a judge of a court of general jurisdiction.  In the event the
aggregate damages sought by the claimant are stated to be less than $5 million,
and the aggregate damages sought by the counterclaimant are stated to be less
than $5 million, and neither side seeks equitable relief, then a single
arbitrator shall be chosen, having the same qualifications and experience
specified above. Each arbitrator shall be impartial and independent of the
parties and shall abide by the Code of Ethics for Arbitrators in Commercial
Disputes (available at http://www.adr.org/EthicsAndStandards).

 

13.5.3      The parties agree to cooperate (a) to attempt to select the
arbitrator(s) by agreement within 45 days of initiation of the arbitration,
including jointly interviewing the final

 

 

31

--------------------------------------------------------------------------------


 

candidates, (b) to meet with the arbitrator(s) within forty-five (45) days of
selection and (c) to agree at that meeting or before upon procedures for
discovery and as to the conduct of the hearing which will result in the hearing
being concluded within no more than nine (9) months after selection of the
arbitrator(s) and in the award being rendered within sixty (60) days of the
conclusion of the hearings, or of any post-hearing briefing, which briefing will
be completed by both sides within forty-five (45) days after the conclusion of
the hearings.

 

13.5.4      In the event the parties cannot agree upon selection of the
arbitrator(s), the CPR will select arbitrator(s) as follows: CPR shall provide
the parties with a list of no less than twenty-five (25) proposed arbitrators
(fifteen (15) if a single arbitrator is to be selected) having the credentials
referenced above.  Within twenty-five (25) days of receiving such list, the
parties shall rank at least sixty-five percent (65%) of the proposed arbitrators
on the initial CPR list, after exercising cause challenges.  The parties may
then interview the five candidates (three if a single arbitrator is to be
selected) with the highest combined rankings for no more than one hour each and,
following the interviews, may exercise one peremptory challenge each.  The panel
will consist of the remaining three candidates (or one, if one arbitrator is to
be selected) with the highest combined rankings.  In the event these procedures
fail to result in selection of the required number of arbitrators, CPR shall
select the appropriate number of arbitrators from among the members of the
various CPR Panels of Distinguished Neutrals, allowing each side challenges for
cause and three peremptory challenges each.

 

13.5.5      In the event the parties cannot agree upon procedures for discovery
and conduct of the hearing meeting the schedule set forth in Section 13.5.3,
then the arbitrator(s) shall set dates for the hearing, any post-hearing
briefing, and the issuance of the award in accord with the Section 13.5.3
schedule.  The arbitrator(s) shall provide for discovery according to those time
limits, giving recognition to the understanding of the parties that they
contemplate reasonable discovery, including document demands and depositions,
but that such discovery be limited so that the Section 13.5.3 schedule may be
met without difficulty. In no event will the arbitrator(s), absent agreement of
the parties, allow more than a total of ten days for the hearing or permit
either side to obtain more than a total of forty (40) hours of deposition
testimony from all witnesses, including both fact and expert witnesses, or serve
more than twenty (20) individual requests for documents, including subparts, or
twenty (20) individual requests for admission or interrogatories, including
subparts.  Multiple hearing days will be scheduled consecutively to the greatest
extent possible.

 

13.5.6      The arbitrator(s) must render their award by application of the
substantive law of Delaware and are not free to apply “amiable compositeur” or
“natural justice and equity.”  The arbitrator(s) shall render a written opinion
setting forth findings of fact and conclusions of law with the reasons therefore
stated.  A transcript of the evidence adduced at the hearing shall be made and
shall, upon request, be made available to either party.  The arbitrator(s) shall
have power to exclude evidence on grounds of hearsay, prejudice beyond its
probative value, redundancy, or irrelevance and no award shall be overturned by
reason of such ruling on evidence.  To the extent possible, the arbitration
hearings and award will be maintained in confidence.

 

13.5.7      In the event the panel’s award exceeds $5 million in monetary
damages or includes or consists of equitable relief, or rejects a claim in
excess of that amount or for that

 

 

32

--------------------------------------------------------------------------------


 

relief, then the losing party may obtain review of the arbitrators’ award or
decision by a single appellate arbitrator (the “Appeal Arbitrator”) selected
from the CPR Panels of Distinguished Neutrals by agreement or, failing agreement
within seven (7) working days, pursuant to the selection procedures specified in
Section 13.5.4. If CPR cannot provide such services, the parties will together
select another provider of arbitration services that can.  No Appeal Arbitrator
shall be selected unless he or she can commit to rendering a decision within
forty-five days following oral argument as provided in Section 13.5.8.  Any such
review must be initiated within thirty (30) days following the rendering of the
award referenced in Section 13.5.6.

 

13.5.8      The Appeal Arbitrator will make the same review of the arbitration
panel’s ruling and its bases that the U.S. Court of Appeals of the Circuit where
the arbitration hearings are held would make of findings of fact and conclusions
of law rendered by a district court after a bench trial and then modify, vacate
or affirm the arbitration panel’s award or decision accordingly, or remand to
the panel for further proceedings.  The Appeal Arbitrator will consider only the
arbitration panel’s findings of fact and conclusions of law, pertinent portions
of the hearing transcript and evidentiary record as submitted by the parties,
opening and reply briefs of the party pursuing the review, and the answering
brief of the opposing party, plus a total of no more than four (4) hours of oral
argument evenly divided between the parties.  The party seeking review must
submit its opening brief and any reply brief within seventy-five (75) and one
hundred thirty (130) days, respectively, following the date of the award under
review, whereas the opposing party must submit its responsive brief within one
hundred ten (110) days of that date.  Oral argument shall take place within five
(5) months after the date of the award under review, and the Appeal Arbitrator
shall render a decision within forty-five (45) days following oral argument. 
That decision will be final and not subject to further review, except pursuant
to the Federal Arbitration Act.

 

13.5.9      The parties consent to the jurisdiction of the Federal District
Court for the district in which the arbitration is held for the enforcement of
these provisions and the entry of judgment on any award rendered hereunder
(including after review by the Appeal Arbitrator where such an appeal is
pursued). Should such court for any reason lack jurisdiction, any court with
jurisdiction shall act in the same fashion.

 

13.5.10    Each party has the right before or, if the arbitrator(s) cannot hear
the matter within an acceptable period, during the arbitration to seek and
obtain from the appropriate court provisional remedies such as attachment,
preliminary injunction, replevin, etc. to avoid irreparable harm, maintain the
status quo, or preserve the subject matter of the arbitration.

 

13.5.11    EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.

 

13.5.12    EACH PARTY HERETO WAIVES ANY CLAIM FOR ATTORNEYS’ FEES AND COSTS AND
PREJUDGMENT INTEREST FROM THE OTHER.

 

 

33

--------------------------------------------------------------------------------


 

13.6         Assignment.  This Agreement may not be assigned by either Party
without the prior consent of the other Party; provided, however that either
Party may assign this Agreement, in whole or in part, to any of its Affiliates
if such Party remains liable for the performance of this Agreement by such
Affiliate; and provided further that either Party may assign this Agreement to a
successor to all or substantially all of the assets of such Party whether by
merger, sale of stock, sale of assets or other similar transaction.  This
Agreement shall be binding upon, and subject to the terms of the foregoing
sentence, inure to the benefit of the Parties hereto, their permitted
successors, legal representatives and assigns.

 

13.7         Notices.  All demands, notices, consents, approvals, reports,
requests and other communications hereunder must be in writing and will be
deemed to have been duly given only if delivered personally, by facsimile with
confirmation of receipt, by mail (first class, postage prepaid), or by overnight
delivery using a globally-recognized carrier, to the Parties at the following
addresses:

 

McNeil:

McNeil Consumer & Specialty

 

Pharmaceuticals, a Division of

 

McNeil-PPC, Inc.

 

7050 Camp Hill Road

 

Fort Washington, Pennsylvania 19034

 

Facsimile: 215-273-4124

 

Attn: President

 

 

 

With a copy to:

 

Office of General Counsel

 

 

Johnson & Johnson

 

 

One Johnson & Johnson Plaza

 

 

New Brunswick, New Jersey 08933

 

 

Attn: Thomas J. Spellman III, Esq.

 

 

Facsimile: 732-524-2788

 

 

 

Cephalon:

Cephalon, Inc.

 

41 Moores Road

 

Frazer, Pennsylvania 19355

 

Attn: Company Secretary

 

Facsimile: 610-738-6258

 

 

 

With a copy to:

 

Dechert LLP

 

 

4000 Bell Atlantic Tower

 

 

1717 Arch Street

 

 

Philadelphia, Pennsylvania 19103

 

 

Attn: James A. Lebovitz, Esq.

 

 

Facsimile: 215-655-2510

 

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor.  All notices shall be deemed
effective upon receipt by the addressee.

 

 

34

--------------------------------------------------------------------------------


 

13.8         Severability.  In the event of the invalidity of any provisions of
this Agreement or if this Agreement contains any gaps, the Parties agree that
such invalidity or gap shall not affect the validity of the remaining provisions
of this Agreement.  Nothing in this Agreement shall be interpreted so as to
require either Party to violate any applicable Law.

 

13.9         Headings.  The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.

 

13.10       Waiver.  Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition.  No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.  Except as expressly set
forth in this Agreement, all rights and remedies available to a Party, whether
under this Agreement or afforded by law or otherwise, will be cumulative and not
in the alternative to any other rights or remedies that may be available to such
Party.

 

13.11       Entire Agreement.  This Agreement (including the exhibits and
schedules hereto) constitutes the entire agreement between the Parties hereto
with respect to the within subject matter and supersedes all previous agreements
and understandings between the Parties, whether written or oral.  This Agreement
may be altered, amended or changed only by a writing making specific reference
to this Agreement and signed by duly authorized representatives of McNeil and
Cephalon.

 

13.12       No License.  Nothing in this Agreement shall be deemed to constitute
the grant of any license or other right in either Party, to or in respect of any
Product, patent, trademark, Confidential Information, trade secret or other data
or any other intellectual property of the other Party, except as expressly set
forth herein.

 

13.13       Third Party Beneficiaries.  None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including without
limitation any creditor of either Party hereto.  No such Third Party shall
obtain any right under any provision of this Agreement or shall by reasons of
any such provision make any Claim in respect of any debt, liability or
obligation (or otherwise) against either Party hereto.

 

13.14       Counterparts.  This Agreement may be executed in any two
counterparts, each of which, when executed, shall be deemed to be an original
and both of which together shall constitute one and the same document.

 

[Signature Page Follows]

 

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, McNeil and Cephalon, by their duly authorized officers, have
executed this Agreement as of the Effective Date.

 

 

McNEIL-PPC, INC.

 

 

 

 

 

BY AND THROUGH ITS DIVISION,

 

 

McNEIL CONSUMER & SPECIALTY

 

 

PHARMACEUTICALS

 

 

 

CEPHALON, INC.

 

 

 

 

 

 

By:

/s/ Colin Watts

 

By:

/s/ J. Kevin Buchi

 

 

     Name: Colin Watts

 

 

Name: J. Kevin Buchi

 

     Title: President

 

 

Title: Sr. Vice President & CFO

 

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 1.8

 

Applicable Commercial Practices Policies

 

[**]

 

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.35

 

Marketing Budget for

First Agreement Year

 

[**]

 

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.52

 

Target Audience

 

[**]

[**]

Pediatricians

Psychiatrists

Pediatric Neurologists

[**]

[**]

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.2.1

 

Detail Requirements for the Product

 

McNeil Minimum Number of Total Details and PDEs for the Product:

 

Agreement Year

 

Total Details(1)(2)

 

Total PDEs(1)(2)

 

First

 

[**]

(3)

[**]

(3)

Second

 

[**]

(4)

[**]

 

Third

 

[**]

(4)

[**]

 

 

--------------------------------------------------------------------------------

(1)  At least [**] percent ([**]%) of the Total Details and Total PDEs for any
Agreement Year shall be completed during each month of such Agreement Year.

 

(2)  Subject to Article 10.

 

(3)  In the first [**] months of the First Agreement Year, all Details shall be
First Position Details.  In months [**] of the First Agreement Year, all Details
may be either First Position Details or Second Position Details.  In months [**]
of the First Agreement Year, all Details shall be First Position Details.

 

(4)  At least [**] of these Details shall be First Position Details and the
balance, if any, shall be Second Position Details.

 

Cephalon Minimum Number of PDEs for the Product:

 

 

Agreement Year

 

Total PDEs

 

First

 

[**]

 

Second

 

[**]

 

Third

 

[**]

 

 

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.3.5

 

Service Periods for McNeil Sales Representatives

 

[**]

 

Accrued Vacation for McNeil Sales Representatives

 

[**]

 

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

--------------------------------------------------------------------------------